Exhibit 10.3

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

THE NEWKIRK MASTER LIMITED PARTNERSHIP

 

a Delaware limited partnership

 

dated as of November 7, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

 

ARTICLE II ORGANIZATIONAL MATTERS

 

Section 2.1

Organization

 

Section 2.2

Name

 

Section 2.3

Registered Office and Agent; Principal Office

 

Section 2.4

Power of Attorney

 

Section 2.5

Term

 

ARTICLE III PURPOSE

 

Section 3.1

Purpose and Business

 

Section 3.2

Powers

 

Section 3.3

Partnership Only for Partnership Purposes

 

Section 3.4

Representations and Warranties by the Parties

 

ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

 

Section 4.1

Capital Contributions of the Partners

 

Section 4.2

Issuances of Additional Partnership Interests

 

Section 4.3

Additional Funds and Capital Contributions

 

Section 4.4

Stock Option Plan

 

Section 4.5

No Interest; No Return

 

Section 4.6

Conversion or Redemption of Preferred Shares

 

Section 4.7

Conversion or Redemption of Junior Shares

 

Section 4.8

Other Contribution Provisions

 

Section 4.9

Not Publicly Traded

 

Section 4.10

Restricted Units

 

ARTICLE V DISTRIBUTIONS

 

Section 5.1

Requirement and Characterization of Distributions

 

Section 5.2

Distributions in Kind

 

Section 5.3

Amounts Withheld

 

Section 5.4

Distributions Upon Liquidation

 

Section 5.5

Distributions to Reflect Issuance of Additional Partnership Units

 

Section 5.6

Restricted Distributions

 

ARTICLE VI ALLOCATIONS

 

Section 6.1

Timing and Amount of Allocations of Net Income and Net Loss

 

Section 6.2

General Allocations

 

Section 6.3

Additional Allocation Provisions

 

Section 6.4

Tax Allocations

 

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1

Management

 

Section 7.2

Certificate of Limited Partnership

 

Section 7.3

Reimbursement of the General Partner

 

Section 7.4

Outside Activities of the General Partner

 

Section 7.5

Contracts with Affiliates

 

Section 7.6

Indemnification

 

Section 7.7

Liability of the General Partner

 

Section 7.8

Other Matters Concerning the General Partner

 

Section 7.9

Title to Partnership Assets

 

Section 7.10

Reliance by Third Parties

 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1

Limitation of Liability

 

Section 8.2

Management of Business

 

Section 8.3

Outside Activities of Limited Partners

 

Section 8.4

Return of Capital

 

Section 8.5

Redemption Factor

 

Section 8.6

Redemption Rights of Qualifying Parties

 

Section 8.7

Partnership Right to Call Limited Partner Interests

 

Section 8.8

Mergers

 

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1

Records and Accounting

 

Section 9.2

Partnership Year

 

Section 9.3

Reports

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE X TAX MATTERS

 

Section 10.1

Preparation of Tax Returns

 

Section 10.2

Tax Elections

 

Section 10.3

Tax Matters Partner

 

Section 10.4

Withholding

 

Section 10.5

Organizational Expenses

 

ARTICLE XI TRANSFERS AND WITHDRAWALS

 

Section 11.1

Transfer

 

Section 11.2

Transfer of General Partner’s Partnership Interest

 

Section 11.3

Transfer of Limited Partners’ Partnership Interests

 

Section 11.4

Substituted Limited Partners

 

Section 11.5

Assignees

 

Section 11.6

General Provisions

 

ARTICLE XII ADMISSION OF PARTNERS

 

Section 12.1

Admission of Successor General Partner

 

Section 12.2

Admission of Additional Limited Partners

 

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

 

Section 12.4

Limit on Number of Partners

 

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1

Dissolution

 

Section 13.2

Winding Up

 

Section 13.3

Deemed Distribution and Recontribution

 

Section 13.4

Rights of Limited Partners

 

Section 13.5

Notice of Dissolution

 

Section 13.6

Cancellation of Certificate of Limited Partnership

 

Section 13.7

Reasonable Time for Winding-Up

 

ARTICLE XIV PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS

 

Section 14.1

Procedures for Actions and Consents of Partners

 

Section 14.2

Amendments

 

Section 14.3

Meetings of the Partners

 

ARTICLE XV GENERAL PROVISIONS

 

Section 15.1

Addresses and Notice

 

Section 15.2

Titles and Captions

 

Section 15.3

Pronouns and Plurals

 

Section 15.4

Further Action

 

Section 15.5

Binding Effect

 

Section 15.6

Waiver

 

Section 15.7

Counterparts

 

Section 15.8

Applicable Law

 

Section 15.9

Entire Agreement

 

Section 15.10

Invalidity of Provisions

 

Section 15.11

Limitation to Preserve REIT Status

 

Section 15.12

No Partition

 

Section 15.13

No Third-Party Rights Created Hereby

 

Section 15.14

No Rights as Stockholders

 

Exhibit A

Notice of Redemption

 

Exhibit B

Form of Unit Certificate

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED AGREEMENT

OF

LIMITED PARTNERSHIP

OF

THE NEWKIRK MASTER LIMITED PARTNERSHIP

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF The Newkirk Master
Limited Partnership, made effective as of , 2005, is entered into by and among
MLP GP LLC, a Delaware limited partnership (the “Withdrawing General Partner”),
Newkirk Realty Trust, Inc., a Maryland corporation (defined herein as the
“General Partner”), as the general partner of and a limited partner in the
Partnership, and the General Partner, on behalf of and as attorney in fact for
each of the persons and entities currently reflected on the books and records of
the Partnership as a Limited Partner in the Partnership, together with any other
Persons who become Partners in the Partnership as provided herein.

 

WHEREAS, the Partnership was formed under the name “The Newkirk Master Limited
Partnership” on October 11, 2001, and, on October 23, 2001, the Partnership
adopted an Agreement of Limited Partnership (the “Prior Agreement”);

 

WHEREAS, as of the time that shares of the General Partner are initially sold
pursuant to its initial public offering of Common Shares (the “Effective Time”),
(i) the General Partner is making a capital contribution to the Partnership in
exchange for a general partner’s interest and limited partner’s interest and
(ii) the General Partner is being appointed as the successor general partner to
MLP GP LLC, pursuant to Section 12.2 of the Prior Agreement;

 

WHEREAS, the Withdrawing General Partner and the General Partner have determined
that it is in the best interest of the Partnership and its partners to amend
and, in connection therewith, to restate the Prior Agreement to reflect, among
things, the withdrawal of the Withdrawing General Partner as a general partner
of the Partnership, and the admission of the General Partner as the general
partner of the Partnership.

 

WHEREAS, in accordance with the terms of the Prior Agreement, the Prior General
Partner and a majority in interest of the Limited Partners have consented to the
amendment and restatement of the Prior Agreement as provided for herein,
effective as of the Effective Time;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, General Partner hereby amends and restates the Prior
Agreement in its entirety as follows:

 

ARTICLE I

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§ 17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

 

“Actions” has the meaning set forth in Section 7.6 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.3.A hereof.

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.2 and Section 12.2 hereof and who is
shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Partnership Year, after giving effect to the following adjustments:

 

(i)  decrease such deficit by any amounts that such Partner is obligated to
restore pursuant to this Agreement or by operation of law upon liquidation of
such Partner’s Partnership Interest or is deemed to be obligated to restore
pursuant to the penultimate sentence of each of Regulations Sections
1.704-2(g) (1) and 1.704-2 (i)(5); and

 

(ii)  increase such deficit by the items described in Regulations
Section 1.704-1(b)(2) (ii)(d)(4), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2) (ii)(d) and
shall be interpreted consistently therewith.

 

“Advisor” means NKT Advisors LLC, a Delaware limited liability company, or any
successor-in-interest thereto or assignee of NKT Advisors LLC’s interest in and
obligations under the Advisory Agreement.

 

“Advisor Voting Direction Exclusions” means the following two permissible
exclusions to the Voting Direction Provision: (1) Vornado Realty Trust will not
be granted LP Direction Votes with respect to the election of members of the
General Partner’s board of directors at any time when any affiliate of Vornado
Realty Trust is serving or standing for election as a member of the General
Partner’s board of directors and (2) at all other times, Vornado Realty Trust’s
right to LP Direction Votes with respect to the election of the General
Partner’s board of directors will be limited to the number of Partnership Common
Units that Vornado Realty Trust then owns, not to exceed an amount of
Partnership Common Units equal to 9.9% of the Common Shares, on a fully diluted
basis that assumes the acquisition by the General Partner of all Partnership
Common Units that are subject to the Redemption right set forth in Section 8.6A
in exchange for REIT Consideration (whether or not such Redemption right is then
exercisable).

 

1

--------------------------------------------------------------------------------


 

“Advisory Agreement” means that certain Advisory Agreement that the Partnership
currently anticipates entering into with the Advisor and the General Partner, as
the same may be amended or supplemented from time to time.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
The Newkirk Master Limited Partnership, as it may be amended, supplemented or
restated from time to time.

 

“Applicable Percentage” has the meaning set forth in Section 8.6.B hereof.

 

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith. Such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.

 

“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the State Department of Assessments and Taxation of Maryland,
as amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Common Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Boston, Massachusetts are authorized or required by law to
close.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

A.                                   Capital Accounts shall be maintained in
compliance with Regulations Sections 1.704-1(b) and 1.704-2.

 

B.                                     The General Partner shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

C.                                     Immediately prior to the General
Partner’s Capital Contribution, the Capital Accounts of the existing Partners
were adjusted to reflect their allocable share (under the Prior Agreement) of
the Net Income created by adjusting the Gross Asset Values of the Partnership’s
properties to equal their respective fair market values.

 

“Capital Account Deficit” has the meaning set forth in Section 13.2.C hereof.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership pursuant to Section 4.1, 4.2 or 4.3 hereof or is
deemed to contribute pursuant to Section 4.4 hereof.

 

“Cash Amount” means, with respect to a Tendering Party, an amount of cash equal
to the product of (a) the Value of a Common Share and (b) such Tendering Party’s
Common Shares Amount determined as of the date of receipt by the General Partner
of such Tendering Party’s Notice of Redemption or, if such date is not a
Business Day, the immediately preceding Business Day.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.

 

“Closing Price” has the meaning set forth in the definition of “Value.”

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Common Share” means a share of the General Partner’s Common Stock, par value
$.01 per share. Where relevant in this Agreement, “Common Shares” includes
shares of the General Partner’s Common Stock, par value $.01 per share, issued
upon conversion of Preferred Shares or Junior Shares.

 

“Common Shares Amount” means a number of Common Shares equal to the product of
(a) the number of Tendered Units and (b) the Redemption Factor in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
however, that, in the event that the General Partner issues to all holders of
Common Shares as of a certain record date rights, options, warrants or
convertible or exchangeable securities entitling the General Partner’s
shareholders to subscribe for or purchase Common Shares or any other securities
or property (collectively, the “Rights”), with the record date for such Rights
issuance falling within the period starting on the date of the Notice of
Redemption and ending on the day immediately preceding the Specified Redemption
Date but which Rights will not be distributed before the relevant Specified
Redemption Date, then the Common Shares Amount shall also include such Rights
that a holder of that number of Common Shares would be entitled to receive,
expressed, where relevant hereunder, in a number of Common Shares determined by
the General Partner in good faith.

 

“Company Employees” means the employees of the Partnership, the General Partner
and any of their subsidiaries.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.

 

2

--------------------------------------------------------------------------------


 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by a Majority in Interest
of the Limited Partners.

 

“Contributed Property” means each item of Property or other non-cash asset
contributed to the Partnership.

 

“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Distributed Right” has the meaning set forth in the definition of “Redemption
Factor.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants(whether by blood or by adoption), brothers and
sisters and inter vivos or testamentary trusts of which only such Person and his
spouse, ancestors, descendants(whether by blood or by adoption), brothers and
sisters are beneficiaries.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose, in whole or in part, of providing funds to the Partnership.

 

“General Partner” means Newkirk Realty Trust Inc., a Maryland corporation, and
its successors and assigns, as the general partner of the Partnership in its
capacity as general partner of the Partnership.

 

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. A General Partner Interest may be expressed as a number of Partnership
Common Units, Partnership Preferred Units or any other Partnership Units.

 

“General Partner Loan” has the meaning set forth in Section 4.3.D hereof.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)  The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset as determined by
the General Partner and agreed to by the contributing Partner. In any case in
which the General Partner and the contributing Partner are unable to agree as to
the gross fair market value of any contributed asset or assets, such gross fair
market value shall be determined by Appraisal.

 

(b)  The Gross Asset Values of all assets held by the Partnership immediately
prior to the General Partner’s Capital Contribution were adjusted to equal their
gross fair market values, as determined by the General Partner and the
Withdrawing General Partner, and shall be adjusted immediately prior to the
occurrence of any event described in clause (i), clause (ii), clause (iii),
clause (iv) or clause (v) hereof to equal their respective gross fair market
values, as determined by the General Partner using such reasonable method of
valuation as it may adopt, as of the following times:

 

(i)  the acquisition of an interest in the Partnership (other than in connection
with the execution of this Agreement but including, without limitation,
acquisitions pursuant to Section 4.2 hereof or contributions or deemed
contributions by the General Partner pursuant to Section 4.2 hereof) by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 

(ii)  the distribution by the Partnership to a Partner of more than a de minimis
amount as consideration for an interest in the Partnership, if the General
Partner reasonably determines that such adjustment is necessary or appropriate
to reflect the relative economic interests of the Partners in the Partnership;

 

(iii)  the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

 

(iv)  upon the admission of a successor General Partner pursuant to Section 12.1
hereof; and

 

3

--------------------------------------------------------------------------------


 

(v)  at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections
1.704-1(b) and 1.704-2.

 

(c)  The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution
as determined by the General Partner.

 

(d)  The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2) (iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

 

(e)  If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection(d) above, such
Gross Asset Value shall thereafter be adjusted by the Depreciation taken into
account with respect to such asset for purposes of computing Net Income and Net
Losses.

 

“Holder” means any Partner, and any Assignee which is treated as a partner in
the Partnership for federal income tax purposes.

 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner. For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment, or (h) an
appointment referred to in clause (g) above is not vacated within ninety
(90) days after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (a) the General Partner, or (b) a director of the General Partner or
an officer or employee of the Partnership, the General Partner and (ii) such
other Persons (including Affiliates of the General Partner or the Partnership)
as the General Partner may designate from time to time (whether before or after
the event giving rise to potential liability), in its sole and absolute
discretion.

 

“Independent Director” shall have the meaning assigned to such term under the
rules and regulations of the principal national securities exchange or
interdealer quotation system on which the Common Shares are then listed.

 

“IRS” means the Internal Revenue Service.

 

“Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the
Common Shares.

 

“Limited Partner” means any Person reflected as a Limited Partner on the books
and records of the Partnership, or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a Limited Partner in the
Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“Lock-Out Date” means, unless otherwise agreed by the Partnership and a Limited
Partner, one-year from the date of the Effective Time.

 

4

--------------------------------------------------------------------------------


 

“LP Direction Votes” has the meaning set forth in Section 7.1A(6).

 

“Majority in Interest of the Limited Partners” means Limited Partners holding
more than fifty percent (50%) of the outstanding Partnership Common Units held
by all Limited Partners.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a) (1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)  Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Net Income (or Net Loss) pursuant
to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);

 

(b)  Any expenditure of the Partnership described in Code
Section 705(a)(2)(b) or treated as a Code Section 705(a)(2)(b) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income (or Net Loss) pursuant to this definition
of “Net Income” or “Net Loss,” shall be subtracted from (or added to, as the
case may be) such taxable income (or loss);

 

(c)  In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;

 

(d)  Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)  In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for the period;

 

(f)  To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

 

(g)  Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Section 6.3 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit A attached to this Agreement.

 

“Other Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Common
Shares or Preferred Shares, excluding Preferred Shares, Junior Shares and grants
under the Stock Option Plans, or (ii) any Debt issued by the General Partner
that provides any of the rights described in clause (i).

 

“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of the General Partner imposed under the Articles of Incorporation.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

5

--------------------------------------------------------------------------------


 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Common Unit” means a fractional share of the Partnership Interests
of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but does not
include any Partnership Preferred Unit or any other Partnership Unit specified
in a Partnership Unit Designation or this Agreement as being other than a
Partnership Common Unit; provided, however, that the General Partner Interest
and the Limited Partner Interests shall have the differences in rights and
privileges as specified in this Agreement. The ownership of Partnership Common
Units may be (but need not, in the sole and absolute discretion of the General
Partner) evidenced by the form of certificate for Partnership Common Units
attached hereto as Exhibit B.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Partnership Common Units, Partnership Preferred
Units or other Partnership Units.

 

“Partnership Junior Unit” means a fractional share of the Partnership Interests
that the General Partner has authorized pursuant to Section 4.1, Section 4.2 or
Section 4.3 hereof that has distribution rights, or rights upon liquidation,
winding up and dissolution, that are inferior or junior to the Partnership
Common Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Preferred Unit” means a fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1,
Section 4.2 or Section 4.3 hereof that has distribution rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Partnership Common Units.

 

“Partnership Record Date” means a record date established by the General Partner
for a distribution pursuant to Section 5.1 hereof, which record date shall
generally be the same as the record date established by the General Partner for
a distribution to its shareholders of some or all of its share of such
distribution.

 

“Partnership Unit” shall mean a Partnership Common Unit, a Partnership Preferred
Unit, a Partnership Junior Unit or any other fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1,
Section 4.2 or Section 4.3 hereof.

 

“Partnership Unit Designation” shall have the meaning set forth in Section 4.2
hereof.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to each Partner, its interest, if any, in the
Partnership Common Units as determined by dividing the Partnership Common Units
owned by such Partner by the total number of Partnership Common Units then
outstanding. To the extent that the Partnership issues more than one class or
series of Partnership Interests, the interest of such class or series shall be
determined as set forth in this Agreement or any amendment hereto.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Preferred Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common Shares.

 

“Property” or “Properties” means any assets and property of the Partnership such
as, but not limited to, interests in real property and personal property,
including, without limitation, fee interests, interests in ground leases,
interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time, and “Property” shall mean any one such asset or property.

 

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the General
Partner within the meaning of Code Section 856(i)(2).

 

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Party” means (a) a Limited Partner (other than the General Partner
to the extent it is also a Limited Partner), (b) an Additional Limited Partner,
or (c) a Substituted Limited Partner succeeding to all or part of a Limited
Partner Interest of a Limited Partner or an Additional Limited Partner.

 

“Redemption” has the meaning set forth in Section 8.6.A hereof.

 

6

--------------------------------------------------------------------------------


 

“Redemption Factor” means 1.0; provided, however, that in the event that:

 

(i)  the General Partner (a) declares or pays a dividend on its outstanding
Common Shares in Common Shares or makes a distribution to all holders of its
outstanding Common Shares in Common Shares, (b) splits or subdivides its
outstanding Common Shares or (c) effects a reverse stock split or otherwise
combines its outstanding Common Shares into a smaller number of Common Shares,
the Redemption Factor shall be adjusted by multiplying the Redemption Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of Common Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of Common Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

(ii)  the General Partner distributes any rights, options or warrants to all
holders of its Common Shares to subscribe for or to purchase or to otherwise
acquire Common Shares (or other securities or rights convertible into,
exchangeable for or exercisable for Common Shares) at a price per share less
than the Value of a Common Share on the record date for such distribution (each
a “Distributed Right”), then the Redemption Factor shall be adjusted by
multiplying the Redemption Factor previously in effect by a fraction (a) the
numerator of which shall be the number of Common Shares issued and outstanding
on the record date plus the maximum number of Common Shares purchasable under
such Distributed Rights and (b) the denominator of which shall be the number of
Common Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of Common Shares purchasable under such
Distributed Rights times the minimum purchase price per Common Share under such
Distributed Rights and (2) the denominator of which is the Value of a Common
Share as of the record date; provided, however, that, if any such Distributed
Rights expire or become no longer exercisable, then the Redemption Factor shall
be adjusted, effective retroactively to the date of distribution of the
Distributed Rights, to reflect a reduced maximum number of Common Shares or any
change in the minimum purchase price for the purposes of the above fraction; and

 

(iii)  the General Partner shall, by dividend or otherwise, distribute to all
holders of its Common Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner pursuant to a pro rata distribution
by the Partnership, then the Redemption Factor shall be adjusted to equal the
amount determined by multiplying the Redemption Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator of which shall be such Value of a Common Share on the date fixed for
such determination and (ii) the denominator of which shall be the numerator less
the then fair market value (as determined by the General Partner, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one Common Share.

 

Any adjustments to the Redemption Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
it being intended that (x) adjustments to the Redemption Factor are to be made
to avoid unintended dilution or anti-dilution as a result of transactions in
which Common Shares are issued, redeemed or exchanged without a corresponding
issuance, redemption or exchange of Partnership Common Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Redemption Conversion
Factor applicable to such redemption shall be adjusted to take into account such
event, provided, however, that any Limited Partner may waive, by written notice
to the General Partner, the effect of any adjustment to the Redemption Factor
applicable to the Partnership Common Units held by such Limited Partner, and,
thereafter, such adjustment will not be effective as to such Partnership Common
Units.

 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in
Section 6.3.B(viii) hereof.

 

“Restricted Partnership Common Units” has the meaning set forth in Section 4.10
hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Consideration” means the aggregate number of Common Shares equal to the
product of the Common Shares Amount and the Applicable Percentage.

 

“REIT Expenses” means (i) costs and expenses relating to the continuity of
existence of the General Partner and any Person (other than the Partnership) in
which the General Partner owns an equity interest, to the extent not prohibited
by Section 7.4 (which Persons shall, for purposes of this definition, be
included within the definition of “General Partner”), including taxes, fees and
assessments associated therewith (other than federal, state or local income
taxes imposed upon the General Partner as a result of the General Partner’s
failure to distribute to its shareholders an amount equal to its taxable
income), any and all costs, expenses or fees payable to any trustee or director
of the General Partner, (ii) costs and expenses relating to any offer or
registration of securities by the General Partner (the proceeds of which will be
contributed or advanced to the Partnership) and all statements, reports, fees
and expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offer of securities, (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner under federal, state or local laws or regulations, including
filings with the SEC, (iv) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations promulgated by any regulatory
body, including the SEC, and (v) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business; provided,
however, that any of the foregoing expenses that are determined by the General
Partner to be expenses relating to the ownership and operation of, or for the
benefit of, the Partnership shall be treated as reimbursable expenses under
Section 7.3.B hereof rather than as “REIT Expenses.”

 

7

--------------------------------------------------------------------------------


 

“REIT Partner” means (a) a Partner, including, without limitation, the General
Partner, that maintains an election to qualify as, a REIT, (b) any Qualified
REIT Subsidiary of any Partner that maintains an election to qualify as a REIT
and (c) any Partner that is a Qualified REIT Subsidiary of a REIT.

 

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

“REIT Requirements” means the requirements for qualification as a REIT under the
Code and Regulations, including, without limitation, the distribution
requirements contained in Section 857(a) of the Code.

 

“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(b)).

 

“Rights” has the meaning set forth in the definition of “Common Shares Amount.”

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services, including,
without limitation, the Advisory Agreement.

 

“Special Voting Preferred Stock” means shares of Special Voting Preferred Stock,
$0.01 par value per share, of the General Partner, as designated by articles
supplementary to the Articles of Incorporation.

 

“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Notice of Redemption; provided, however,
that a Specified Redemption Date, as well as the closing of a Redemption or an
acquisition of Tendered Units by a REIT Partner pursuant to Section 8.6.B hereof
on any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) compliance with the Securities Act or other laws
(including, but not limited to, (a) state “blue sky” or other securities laws
and (b) the expiration or termination of the applicable waiting period, if any,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended), or
(ii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.

 

“Stock Option Plan” means any stock option plan hereafter adopted by the
Partnership or the General Partner.

 

“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

 

“Taxable REIT Subsidiary” has the meaning set forth in Section 856(l) of the
Code.

 

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

 

“Tendered Units” has the meaning set forth in Section 8.6.A hereof.

 

“Tendering Party” has the meaning set forth in Section 8.6.A hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership; except that sales or
other dispositions of assets to a Subsidiary will not be deemed a Terminating
Capital Transaction.

 

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that except
as otherwise provided in Article XI, when the term is used in Article XI hereof,
“Transfer” does not include (a) any Redemption of Partnership Common Units by
the Partnership, or acquisition of Tendered Units by a REIT Partner, pursuant to
Section 8.6 hereof or (b) any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.

 

8

--------------------------------------------------------------------------------


 

“Unitholder” means the General Partner or any Holder of Partnership Units.

 

“Value” means, on any date of determination with respect to a Common Share, the
average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the date of determination except that, as provided in
Section 4.4.B. hereof, the Market Price for the trading day immediately
preceding the date of exercise of a stock option under any Stock Option Plan
shall be substituted for such average of daily market prices for purposes of
Section 4.4 hereof. For purposes of Section 8.6, the “date of determination”
shall be the date of receipt by the General Partner of a Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day.
The term “Market Price” on any date shall mean, with respect to any class or
series of outstanding Common Shares, the Closing Price for such Common Shares on
such date. The “Closing Price” on any date shall mean the last sale price for
such Common Shares, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, for such
Common Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such Common Shares are not listed
or admitted to trading on the New York Stock Exchange, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Common Shares
are listed or admitted to trading or, if such Common Shares are not listed or
admitted to trading on any national securities exchange, the last quoted price,
or, if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotation system that may then be in use or, if
such Common Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such Common Shares selected by the Board of Directors of the General
Partner or, in the event that no trading price is available for such Common
Shares, the fair market value of the Common Shares as determined in good faith
by the Board of Directors of the General Partner.

 

In the event that the Common Shares Amount includes Rights (as defined in the
definition of “Common Shares Amount”) that a holder of Common Shares would be
entitled to receive, then the Value of such Rights shall be determined by the
General Partner acting in good faith.

 

“Voting Direction Provision” has the meaning set forth in Section 7.1A(6)

 

ARTICLE II

ORGANIZATIONAL MATTERS

 

Section 2.1  Organization.  The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and the administration
and termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.

 

Section 2.2  Name.  The name of the Partnership is “The Newkirk Master Limited
Partnership.” The Partnership’s business may be conducted under any other name
or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership,” “LP,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

 

Section 2.3  Registered Office and Agent; Principal Office.  The address of the
registered office of the Partnership in the State of Delaware is located at 2711
Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808,and
the registered agent for service of process on the Partnership in the State of
Delaware at such registered office is Corporation Service Company. The principal
office of the Partnership is located at 7 Bulfinch Place, Suite 500, PO Box
9507, Boston, Massachusetts 02114, or such other place as the General Partner
may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.

 

Section 2.4  Power of Attorney.

 

A.                                   Each Limited Partner hereby constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

 

(1)                                  execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments, supplements or restatements thereof)
that the General Partner or the Liquidator deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership(or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property; (b) all
instruments that the General Partner deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or the Liquidator deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; (d) all instruments relating to the admission, withdrawal, removal
or substitution of any Partner pursuant to, or other events described in,
Article XI, Article XII or Article XIII hereof or the Capital Contribution of
any Partner; and (e) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges relating to
Partnership Interests; and

 

9

--------------------------------------------------------------------------------


 

(2)                                  execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                                     The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, in recognition
of the fact that each of the Limited Partners and Assignees will be relying upon
the power of the General Partner and any Liquidator to act as contemplated by
this Agreement in any filing or other action by it on behalf of the Partnership,
and it shall survive and not be affected by the subsequent Incapacity of any
Limited Partner or Assignee and the Transfer of all or any portion of such
Limited Partner’s or Assignee’s Partnership Units or Partnership Interest and
shall extend to such Limited Partner’s or Assignee’s heirs, successors, assigns
and personal representatives. Each such Limited Partner or Assignee hereby
agrees to be bound by any representation made by the General Partner or any
Liquidator, acting in good faith pursuant to such power of attorney; and each
such Limited Partner or Assignee hereby waives any and all defenses that may be
available to contest, negate or disaffirm the action of the General Partner or
any Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Partnership.

 

Section 2.5  Term.  Pursuant to Section 17-217(d) of the Act, the term of the
Partnership commenced on October 11, 2001 and shall continue until the
Partnership is dissolved pursuant to the provisions of Article XIII hereof or as
otherwise provided by law.

 

ARTICLE XII

PURPOSE

 

Section 3.1  Purpose and Business.  The purpose and nature of the business to be
conducted by the Partnership is (i) to conduct any business that may be lawfully
conducted by a limited partnership organized pursuant to the Act; provided,
however, that such business shall be limited to and conducted in such a manner
as to permit the General Partner at all times to be classified as a REIT and
avoid the imposition of federal income and excise taxes on the General Partner,
unless the General Partner ceases to qualify, or is not qualified, as a REIT for
any reason or reasons; (ii) to enter into any partnership, joint venture,
limited liability company or other similar arrangement to engage in any of the
foregoing or the ownership of interests in any entity engaged, directly or
indirectly, in any of the foregoing; and (iii) to do anything necessary or
incidental to the foregoing. Notwithstanding the foregoing, the General Partner
may terminate its status as a REIT under the Code at any time to the full extent
permitted under the Articles of Incorporation.

 

Section 3.2  Powers.  The Partnership shall have full power and authority to do
any and all acts and things necessary, appropriate, proper, advisable,
incidental to or convenient for the furtherance and accomplishment of the
purposes and business described herein and for the protection and benefit of the
Partnership, including, without limitation, directly or through its ownership
interest in other entities, to enter into, perform and carry out contracts of
any kind, borrow money and issue evidences of indebtedness whether or not
secured by mortgage, deed of trust, pledge or other lien, acquire, own, manage,
improve and develop real property, and lease, sell, transfer and dispose of real
property; provided, however, that the Partnership shall not take, or refrain
from taking, any action which, in the judgment of the General Partner, in its
sole and absolute discretion, (i) could adversely affect the ability of the
General Partner to continue to qualify as a REIT, (ii) could subject the General
Partner to any additional taxes under Section 857 or Section 4981 of the Code or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner or its securities, unless such
action (or inaction) shall have been specifically consented to by the General
Partner in writing.

 

Section 3.3  Partnership Only for Partnership Purposes.  This Agreement shall
not be deemed to create a company, venture or partnership between or among the
Partners with respect to any activities whatsoever other than the activities
within the purposes of the Partnership as specified in Section 3.1 hereof.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, and the Partnership shall
not be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the provisions of this
Agreement and the Act.

 

10

--------------------------------------------------------------------------------


 

Section 3.4  Representations and Warranties by the Parties.

 

A.                                   Each Additional Limited Partner and
Substituted Limited Partner that is an individual, as a condition to becoming an
Additional Limited Partner or a Substituted Limited Partner, respectively,
shall, by executing this Agreement or a counterpart thereof, represent and
warrant to each other Partner that (i) the consummation of the transactions
contemplated by this Agreement to be performed by such Partner will not result
in a breach or violation of, or a default under, any material agreement by which
such Partner or any of such Partner’s property is bound, or any statute,
regulation, order or other law to which such Partner is subject, (ii) subject to
the last sentence of this Section 3.4.A, such Partner is neither a “foreign
person” within the meaning of Code Section 1445(f) nor a “foreign partner”
within the meaning of Code Section 1446(e), (iii) such Partner does not own,
directly or indirectly, (a) nine and eight tenths percent (9.8%) or more of the
total combined voting power of all classes of stock entitled to vote, or nine
and eight tenths percent (9.8%) or more of the total number of shares of all
classes of stock, of any corporation that is a tenant of either (A)  the General
Partner or any Qualified REIT Subsidiary, (B) the Partnership or (C) any
partnership, venture or limited liability company of which the General Partner,
any Qualified REIT Subsidiary or the Partnership is a member, as reflected on
the then current tenant list to be maintained by the General Partner (the
“Tenant List”) or (b) an interest of nine and eight tenths percent (9.8%) or
more in the assets or net profits of any tenant of either (A) the General
Partner or any Qualified REIT Subsidiary, (B) the Partnership or (C) any
partnership, venture, or limited liability company of which the General Partner,
any Qualified REIT Subsidiary or the Partnership is a member, as reflected on
the Tenant List and (iv) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms. Notwithstanding anything
contained herein to the contrary, in the event that the representation contained
in the foregoing clause (ii) would be inaccurate if given by a Partner, such
Partner(w) shall not be required to make and shall not be deemed to have made
such representation, if it delivers to the General Partner in connection with or
prior to its execution of this Agreement written notice that it may not
truthfully make such representation, (x) hereby agrees that it is subject to,
and hereby authorizes the General Partner to withhold, all withholdings to which
such a “foreign person” or “foreign partner”, as applicable, is subject under
the Code and (y) hereby agrees to cooperate fully with the General Partner with
respect to such withholdings, including by effecting the timely completion and
delivery to the General Partner of all governmental forms required in connection
therewith.

 

B.                                     Each Additional Limited Partner and
Substituted Limited Partner that is not an individual, as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner,
respectively, shall, by executing this Agreement or a counterpart thereof,
represent and warrant to each other Partner(s) that (i) all transactions
contemplated by this Agreement to be performed by it have been duly authorized
by all necessary action, including, without limitation, that of its general
partner(s), committee(s), trustee(s), beneficiaries, directors and/or
shareholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its partnership or operating agreement, trust agreement, articles, charter or
bylaws, as the case may be, any material agreement by which such Partner or any
of such Partner’s properties or any of its partners, members, beneficiaries,
trustees or shareholders, as the case may be, is or are bound, or any statute,
regulation, order or other law to which such Partner or any of its partners,
members, trustees, beneficiaries or shareholders, as the case may be, is or are
subject, (iii) subject to the last sentence of this Section 3.4.B, such Partner
is neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iv) such Partner
does not own, directly or indirectly, (a) except as otherwise disclosed by the
Partner in writing to the Partnership, nine and eight tenths percent (9.8%) or
more of the total combined voting power of all classes of stock entitled to
vote, or nine and eight tenths percent (9.8%) or more of the total number of
shares of all classes of stock, of any corporation that is a tenant of either
(A) the General Partner or any Qualified REIT Subsidiary, (B) the Partnership or
(C) any partnership, venture or limited liability company of which the General
Partner, any Qualified REIT Subsidiary or the Partnership is a member, as
reflected on the Tenant List or (b) except as otherwise identified by the
Partner in writing to the Partnership, an interest of nine and eight tenths
percent (9.8%) or more in the assets or net profits of any tenant of either (A) 
the General Partner or any Qualified REIT Subsidiary, (B) the Partnership or
(C) any partnership, venture or limited liability company for which the General
Partner, any Qualified REIT Subsidiary or the Partnership is a member, as
reflected on the Tenant List and (vi) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms. Notwithstanding
anything contained herein to the contrary, in the event that the representation
contained in the foregoing clause (iii) would be inaccurate if given by a
Partner, such Partner (w) shall not be required to make and shall not be deemed
to have made such representation, if it delivers to the General Partner in
connection with or prior to its execution of this Agreement written notice that
it may not truthfully make such representation, (x) hereby agrees that it is
subject to, and hereby authorizes the General Partner to withhold, all
withholdings to which such a “foreign person” or “foreign partner”, as
applicable, is subject under the Code and (y) hereby agrees to cooperate fully
with the General Partner with respect to such withholdings, including by
effecting the timely completion and delivery to the General Partner of all
internal revenue forms required in connection therewith.

 

C.                                     Each Partner (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner) represents, warrants and agrees that it has acquired and continues to
hold its interest in the Partnership for its own account for investment purposes
only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, and not with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds that it has invested in the Partnership in what
it understands to be a highly speculative and illiquid investment.

 

D.                                    The representations and warranties
contained in Sections 3.4.A, 3.4.B and 3.4.C hereof shall survive the execution
and delivery of this Agreement by each Partner (and, in the case of an
Additional Limited Partner or a Substituted Limited Partner, the admission of
such Additional Limited Partner or Substituted Limited Partner as a Limited
Partner in the Partnership) and the dissolution, liquidation and termination of
the Partnership.

 

11

--------------------------------------------------------------------------------


 

E.                                      Each Partner (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner) hereby acknowledges that no representations as to potential profit,
cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, that may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

 

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

 

Section 4.1  General.  As of the Effective Time, each outstanding unit of
limited partnership interest of the Partnership shall be subject to a pro rata
unit split, such that, as of the Effective Time, each Partnership Unit will have
the same value with respect to the assets of the Partnership as each Common
Share. The precise calculation of the unit split shall be in the sole discretion
of the General Partner. At or about the Effective Time, the General Partner will
make a Capital Contribution to the Partnership in exchange for Partnership
Units.

 

Section 4.2  Issuances of Additional Partnership Interests.

 

A.  General.  The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partners. Without
limiting the foregoing, the General Partner is expressly authorized to cause the
Partnership to issue Partnership Units (i) upon the conversion, redemption or
exchange of any Debt, Partnership Units or other securities issued by the
Partnership, (ii) for less than fair market value, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the General Partner and the Partnership, and (iii) in connection with any merger
of any other Person into the Partnership or any Subsidiary of the Partnership if
the applicable merger agreement provides that Persons are to receive Partnership
Units in exchange for their interests in the Person merging into the Partnership
or any Subsidiary of the Partnership. Subject to Delaware law, any additional
Partnership Interests may be issued in one or more classes, or one or more
series of any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as shall be
determined by the General Partner, in its sole and absolute discretion without
the approval of any Limited Partner, and set forth in this Agreement or a
written document thereafter attached to and made an exhibit to this Agreement
(each, a “Partnership Unit Designation”). Without limiting the generality of the
foregoing, the General Partner shall have authority to specify (a) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (b) the right of each such
class or series of Partnership Interests to share in Partnership distributions;
(c) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; (d) the voting rights, if any,
of each such class or series of Partnership Interests; and (e) the conversion,
redemption or exchange rights applicable to each such class or series of
Partnership Interests.

 

B.  Issuances to the General Partner.  No additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued to all Partners in proportion to their respective Percentage Interests
with respect to the class of Partnership Units so issued, (ii) (a) the
additional Partnership Units are (x) Partnership Common Units issued in
connection with an issuance of Common Shares, or (y) Partnership Units (other
than Partnership Common Units) issued in connection with an issuance, conversion
or exercise of Preferred Shares, Other Securities or other interests in the
General Partner (other than Common Shares), which Preferred Shares, Other
Securities or other interests have designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of the additional Partnership
Units issued to the General Partner, and (b) the General Partner contributes or
otherwise causes to be transferred to the Partnership the cash proceeds or other
consideration received in connection with the issuance of such Common Shares,
Preferred Shares, Other Securities or other interests in the General Partner,
(iii) the additional Partnership Units are issued upon the conversion,
redemption or exchange of Debt, Partnership Units or other securities issued by
the Partnership, or (iv) the additional Partnership Units are issued pursuant to
Sections 4.3B, 4.4, 4.6 or Section 4.7.

 

C.  No Preemptive Rights.  No Person, including, without limitation, any Partner
or Assignee, shall have any preemptive, preferential, participation or similar
right or rights to subscribe for or acquire any Partnership Interest.

 

Section 4.3  Additional Funds and Capital Contributions.

 

A.  General.  The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partners.

 

B.  Additional Capital Contributions.  The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.2 above) in consideration therefor and the Percentage
Interests of the General Partner and the Limited Partners shall be adjusted
appropriately to reflect the issuance of such additional Partnership Units.

 

12

--------------------------------------------------------------------------------


 

C.  Loans by Third Parties.  The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to any
Person upon such terms as the General Partner determines appropriate, including
making such Debt convertible, redeemable or exchangeable for Partnership Units;
provided, however, that the Partnership shall not incur any such Debt if (i) a
breach, violation or default of such Debt would be deemed to occur by virtue of
the Transfer by any Limited Partner of any Partnership Interest, or (ii) such
Debt is recourse to any Partner (unless the Partner otherwise agrees).

 

D.  General Partner Loans.  The General Partner may provide Additional Funds by
causing the Partnership to incur Debt to the General Partner (each, a “General
Partner Loan”) if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the General Partner, the net proceeds of which are lent to the
Partnership to provide such Additional Funds, or (ii) such Debt is on terms and
conditions no less favorable to the Partnership than would be available to the
Partnership from any third party; provided, however, that the Partnership shall
not incur any such Debt if (a) a breach, violation or default of such Debt would
be deemed to occur by virtue of the Transfer by any Limited Partner of any
Partnership Interest, or (b) such Debt is recourse to any Partner (unless the
Partner otherwise agrees).

 

E.  Issuance of Securities by the General Partner.

 

(1)                                  The General Partner shall contribute the
cash proceeds or other consideration received from any issuances from and after
the date hereof of Common Shares, Preferred Shares, Junior Shares or Other
Securities, as the case may be, and from the exercise of the rights contained in
any such additional Other Securities, to the Partnership in exchange for (x) in
the case of an issuance of Common Shares, Partnership Common Units, or (y) in
the case of an issuance of Preferred Shares, Junior Shares or Other Securities,
Partnership Units with designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of such Preferred Shares, Junior Shares or
Other Securities; provided, however, that the General Partner may utilize a
portion of the proceeds obtained by it from its initial public offering of
Common Shares to purchase Partnership Common Units from existing Limited
Partners in such amounts as the General Partner shall determine in its sole and
absolute discretion. Notwithstanding anything herein to the contrary, no
redemption rights pursuant to Section 8.6 hereof shall attach to any such
Partnership Common Units referred to in the immediately preceding proviso.

 

(2)                                  [Intentionally Omitted]

 

(3)                                  The General Partner shall not issue any
additional Common Shares, Preferred Shares, Junior Shares or Other Securities
unless the General Partner contributes the cash proceeds or other consideration
received from the issuance of such additional Common Shares, Preferred Shares,
Junior Shares or Other Securities, as the case may be, and from the exercise of
the rights contained in any such additional Other Securities, to the Partnership
in exchange for (x) in the case of an issuance of Common Shares, Partnership
Common Units, or (y) in the case of an issuance of Preferred Shares, Junior
Shares or Other Securities, Partnership Units with designations, preferences and
other rights, terms and provisions that are substantially the same as the
designations, preferences and other rights, terms and provisions of such
Preferred Shares, Junior Shares or Other Securities; provided, however, that
notwithstanding the foregoing, the General Partner may issue Common Shares,
Preferred Shares, Junior Shares or Other Securities (a) pursuant to Section 4.4
or Section 8.6.B hereof, (b) pursuant to a dividend or distribution (including
any stock split) of Common Shares, Preferred Shares, Junior Shares or Other
Securities to all of the holders of Common Shares, Preferred Shares, Junior
Shares or Other Securities, as the case may be, (c) upon a conversion,
redemption or exchange of Preferred Shares, (d) upon a conversion of Junior
Shares into Common Shares, (e) upon a conversion, redemption, exchange or
exercise of Other Securities, or (f) in connection with an acquisition of a
property or other asset to be owned, directly or indirectly, by the General
Partner if the General Partner determines that such acquisition is in the best
interests of the Partnership. In the event of any issuance of additional Common
Shares, Preferred Shares, Junior Shares or Other Securities by the General
Partner, the Partnership shall pay the General Partner’s expenses associated
with such issuance, including any underwriting discounts or commissions (it
being understood that payment of some or all of such expenses may be made by the
General Partner on behalf of the Partnership out of the gross proceeds of such
issuance prior to the contribution of such proceeds by the General Partner).

 

Section 4.4  Stock Option Plan.

 

A.  Options Granted to Company Employees and Independent Directors.  If at any
time or from time to time, in connection with a Stock Option Plan, a stock
option granted to a Company Employee or an Independent Director is duly
exercised:

 

(1)                                  the General Partner shall, as soon as
practicable after such exercise, make a Capital Contribution to the Partnership
in an amount equal to the exercise price paid to the General Partner by such
exercising party in connection with the exercise of such stock option;

 

(2)                                  on the date that the General Partner makes
a capital contribution pursuant to 4.4.A (1) hereof, the General Partner shall
be deemed to have contributed to the Partnership as a Capital Contribution, in
consideration of an additional Limited Partner Interest (expressed in and as
additional Partnership Common Units), an amount equal to the Value of a Common
Share as of the date of exercise multiplied by the number of Common Shares then
being issued in connection with the exercise of such stock option; and

 

(3)                                  An equitable Percentage Interest adjustment
shall be made in which the General Partner shall be treated as having made a
cash contribution equal to the amount described in Section 4.4.A(2) hereof.

 

13

--------------------------------------------------------------------------------


 

B.  Special Valuation Rule.  For purposes of this Section 4.4, in determining
the Value of a Common Share, only the trading date immediately preceding the
exercise of the relevant stock option under the Stock Option Plan shall be
considered.

 

C.  Future Stock Incentive Plans.  Nothing in this Agreement shall be construed
or applied to preclude or restrain the General Partner from adopting, modifying
or terminating stock incentive plans, including any Stock Option Plan, for the
benefit of employees, directors or other business associates of the General
Partner, the Partnership or any of their Affiliates. In the event that any such
plan is adopted, modified or terminated by the General Partner, amendments to
this Section 4.4 may become necessary or advisable and that any approval or
consent of the Limited Partners required pursuant to the terms of this Agreement
in order to effect any such amendments requested by the General Partner shall
not be unreasonably withheld or delayed.

 

Section 4.5  No Interest; No Return.  No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.

 

Section 4.6  Conversion or Redemption of Preferred Shares.

 

A.  Conversion of Preferred Shares.  If, at any time, any of the Preferred
Shares are converted into Common Shares, in whole or in part, then a number of
Partnership Preferred Units equal to the number of Preferred Shares so converted
shall automatically be converted into a number of Partnership Common Units equal
to (i) the number of Common Shares issued upon such conversion divided by
(ii) the Redemption Factor then in effect, and the Percentage Interests of the
General Partner and the Limited Partners shall be adjusted to reflect such
conversion.

 

B.  Redemption of Preferred Shares.  If, at any time, any Preferred Shares are
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the General Partner for cash, the Partnership shall,
immediately prior to such redemption of Preferred Shares, redeem an equal number
of Partnership Preferred Units held by the General Partner, upon the same terms
and for the same price per Partnership Preferred Unit, as such Preferred Shares
are redeemed.

 

Section 4.7  Conversion or Redemption of Junior Shares.

 

A.  Conversion of Junior Shares.  If, at any time, any of the Junior Shares are
converted into Common Shares, in whole or in part, then a number of Partnership
Common Units equal to (i) the number of Common Shares issued upon such
conversion divided by (ii) the Redemption Factor then in effect shall be issued
to the General Partner, and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect such conversion.

 

B.  Redemption of Junior Shares.  If, at any time, any Junior Shares are
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the General Partner for cash, the Partnership shall,
immediately prior to such redemption of Junior Shares, redeem an equal number of
Partnership Junior Units held by the General Partner, upon the same terms and
for the same price per Partnership Junior Unit, as such Junior Shares are
redeemed.

 

Section 4.8  Other Contribution Provisions.  In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, unless otherwise determined by the General
Partner in its sole and absolute discretion, such transaction shall be treated
by the Partnership and the affected Partner as if the Partnership had
compensated such partner in cash and such Partner had contributed the cash to
the capital of the Partnership. In addition, with the consent of the General
Partner, one or more Limited Partners may enter into contribution agreements
with the Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership.

 

Section 4.9  Not Publicly Traded.  The General Partner, on behalf of the
Partnership, shall use commercially reasonable efforts not to take any action
which would result in the Partnership being a “publicly traded partnership”
under and as such term is defined in Section 7704(b) of the Code.

 

Section 4.10   Restricted Units.  In accordance with Section 4.3E, to the extent
the General Partner issues shares of restricted common stock pursuant to a stock
incentive plan, the Partnership shall issue to the General Partner an equal
number of Partnership Common Units that are subject to a similar vesting
schedule, forfeiture provisions and other terms and conditions that correspond
to those of the restricted common stock (“Restricted Partnership Common Units”).
The terms of such Restricted Partnership Common Units shall comply in all
respects with the elective safe harbor provided in proposed Regulations
Section 1.83-3(l) and the proposed revenue procedure issued as part of IRS
Notice 2005-43, as each of the same may be revised and finalized. The
Partnership is authorized and directed to elect such safe harbor, and the
Partnership and each of its partners (including the General Partner, as holder
of such Restricted Partnership Common Units, and any other holder of Partnership
Units transferred in connection with the performance of services) agrees to
comply with all requirements of the safe harbor with respect to all Restricted
Partnership Common Units (or other Partnership Units transferred in connection
with the performance of services) while this election remains effective.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

DISTRIBUTIONS

 

Section 5.1  Requirement and Characterization of Distributions.

 

A.  General.  The General Partner shall have the exclusive right and authority
to declare and cause the Partnership to make distributions as and when the
General Partner deems appropriate or desirable in its sole discretion.
Notwithstanding anything to the contrary contained herein, in no event may a
Partner receive a distribution with respect to a Partnership Unit for a quarter
or shorter period if such Partner is entitled to receive a distribution for such
quarter or shorter period with respect to a Share for which such Partnership
Unit has been redeemed or exchanged. Unless otherwise expressly provided for
herein or in an agreement at the time a new class of Partnership Unit is created
in accordance with Article IV hereof, no Partnership Unit shall be entitled to a
distribution in preference to any other Partnership Unit. For so long as the
General Partner elects to qualify as a REIT, the General Partner shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and
consistent with the qualification of the General Partner as a REIT, to make
distributions to the Partners in amounts such that the General Partner will
receive amounts sufficient to enable the General Partner to pay shareholder
dividends that will (1) satisfy the REIT Requirements and (2) avoid any federal
income or excise tax liability for the General Partner.

 

B.  Method.  When, as and if declared by the General Partner, the Partnership
will make distributions to the General Partner in any amount necessary to enable
the General Partner to pay REIT Expenses, and thereafter (i) first, with respect
to any Partnership Interests that are entitled to any preference in
distribution, in accordance with the rights of such class(es) of Partnership
Interests (and, within such class(es), pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date), and (ii) second, with
respect to any Partnership Interests that are not entitled to any preference in
distribution, in accordance with the rights of such class of Partnership
Interests (and, within such class, pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date). Each holder of
Partnership Interests that are entitled to any preference in distribution shall
be entitled to a distribution in accordance with the rights of any such class of
Partnership Interests (and, within such class, pro rata in proportion to the
respective Percentage Interests on such Partnership Record Date).
Notwithstanding anything to the contrary contained herein, in no event shall any
holder of a Partnership Common Unit receive a distribution with respect to such
Partnership Unit for any quarter until such time as the Partnership has
distributed to the holders of the Partnership Preferred Units all distributions
payable with respect to such Partnership Preferred Units through the last day of
such quarter, in accordance with the instruments designating such Partnership
Preferred Units.

 

Section 5.2  Distributions in Kind.  No right is given to any Unitholder to
demand and receive property other than cash as provided in this Agreement. The
General Partner may determine, in its sole and absolute discretion, to make a
distribution in kind of Partnership assets to the Unitholders, and such assets
shall be distributed in such a fashion as to ensure that the fair market value
is distributed and allocated in accordance with Articles 5, 6 and 10 hereof.

 

Section 5.3  Amounts Withheld.  All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section 10.4 hereof with respect to
any allocation, payment or distribution to any Unitholder shall be treated as
amounts paid or distributed to such Unitholder pursuant to Section 5.1 hereof
for all purposes under this Agreement.

 

Section 5.4  Distributions Upon Liquidation.  Notwithstanding the other
provisions of this Article V, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Unitholders in accordance with Section 13.2 hereof.

 

Section 5.5  Distributions to Reflect Issuance of Additional Partnership Units. 
Subject to Section 14.2.D, in the event that the Partnership issues additional
Partnership Units pursuant to the provisions of Article IV hereof, the General
Partner is hereby authorized to make such revisions to this Article V as it
determines are necessary or desirable to reflect the issuance of such additional
Partnership Units, including, without limitation, making preferential
distributions to certain classes of Partnership Units.

 

Section 5.6  Restricted Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any
Unitholder on account of its Partnership Interest or interest in Partnership
Units if such distribution would violate Section 17-607 of the Act or other
applicable law.

 

ARTICLE VI

ALLOCATIONS

 

Section 6.1  Timing and Amount of Allocations of Net Income and Net Loss.  Net
Income and Net Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year of the Partnership as of the end of each such
year. Except as otherwise provided in this Article VI, an allocation to a
Unitholder of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.

 

Section 6.2  General Allocations.

 

A.  In General.  Subject to the terms of any Partnership Unit Designation and
Sections 4.10 and 11.6.C and except as otherwise provided in this Article VI,
Net Income and Net Loss shall be allocated to each of the Holders of Partnership
Common Units in accordance with their respective Percentage Interests at the end
of each Partnership Year.

 

B.  Allocations to Reflect Issuance of Additional Partnership Units.  In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, the General Partner is hereby authorized to
make such revisions to this Section 6.2 as it determines are necessary or
desirable to reflect the terms of the issuance of such additional Partnership
Units, including, without limitation, making preferential allocations to certain
classes of Partnership Units.

 

15

--------------------------------------------------------------------------------


 

Section 6.3  Additional Allocation Provisions.  Notwithstanding the foregoing
provisions of this Article VI:

 

A.  Special Allocations Regarding Partnership Preferred Units.  If any
Partnership Preferred Units are redeemed pursuant to Section 4.6.B hereof
(treating a full liquidation of the General Partner Interest for purposes of
this Section 6.3.A as including a redemption of any then outstanding Partnership
Preferred Units pursuant to Section 4.6.B hereof), for the Partnership Year that
includes such redemption (and, if necessary, for subsequent Partnership Years)
(a) gross income and gain shall be allocated to the General Partner to the
extent that the amounts paid or payable with respect to the Partnership
Preferred Units so redeemed (or treated as redeemed) exceed the aggregate
Capital Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Partnership Preferred Unit allocable to the Partnership
Preferred Units so redeemed (or treated as redeemed) and (b) deductions and
losses shall be allocated to the General Partner to the extent that the
aggregate Capital Contributions (net of liabilities assumed or taken subject to
by the Partnership) per Partnership Preferred Unit allocable to the Partnership
Preferred Units so redeemed (or treated as redeemed) exceed the amount paid or
payable with respect to the Partnership Preferred Units so redeemed (or treated
as redeemed).

 

B.  Regulatory Allocations.

 

(i)  Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article VI, if
there is a net decrease in Partnership Minimum Gain during any Partnership Year,
each Holder of Partnership Units shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partnership
Minimum Gain, as determined under Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Holder pursuant thereto. The items to
be allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.B(i) is intended to qualify as
a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(ii)  Partner Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3.B(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder of Partnership Units who has a share of
the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner, Limited
Partner and other Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.B(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

(iii)  Nonrecourse Deductions and Partner Nonrecourse Deductions.  Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders of Partnership Units in accordance with their Partnership Units. Any
Partner Nonrecourse Deductions for any Partnership Year shall be specially
allocated to the Holder(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).

 

(iv)  Qualified Income Offset.  If any Holder of Partnership Units unexpectedly
receives an adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3.B(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article VI have been tentatively made as if
this Section 6.3.B(iv) were not in the Agreement. It is intended that this
Section 6.3.B(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

(v)  Gross Income Allocation.  In the event that any Holder of Partnership Units
has an Adjusted Capital Account Deficit at the end of any Partnership Year, each
such Holder shall be specially allocated items of Partnership income and gain in
the amount of such excess to eliminate such deficit as quickly as possible,
provided that an allocation pursuant to this Section 6.3.B(v) shall be made if
and only to the extent that such Holder would have a deficit Capital Account in
excess of such sum after all other allocations provided in this Article VI have
been tentatively made as if this Section 6.3.B(v) were not in the Agreement.

 

(vi)  Limitation on Allocation of Net Loss.  To the extent that any allocation
of Net Loss would cause or increase an Adjusted Capital Account Deficit as to
any Holder of Partnership Units, such allocation of Net Loss shall be
reallocated among the other Holders of Partnership Units in accordance with
their respective Partnership Units, subject to the limitations of this
Section 6.3.B(vi).

 

16

--------------------------------------------------------------------------------


 

(vii)  Section 754 Adjustment.  To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder of Partnership Units in complete liquidation of its
interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the applicable Holders in
accordance with the aforesaid Regulations.

 

(viii)  Curative Allocations.  The allocations set forth in Sections 6.3.B(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.1 hereof, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Holders of Partnership Units so that to the extent possible without violating
the requirements giving rise to the Regulatory Allocations, the net amount of
such allocations of other items and the Regulatory Allocations to each Holder of
a Partnership Unit shall be equal to the net amount that would have been
allocated to each such Holder if the Regulatory Allocations had not occurred.

 

C.  Special Allocations Upon Liquidation.  Notwithstanding any provision in this
Article VI to the contrary, Net Income or Net Loss realized in connection with a
Terminating Capital Transaction or for any period thereafter (and, if necessary,
constituent items of income, gain, loss and deduction) shall be specially
allocated among the Partners as required so as to cause liquidating
distributions pursuant to Section 13.2.A(4) hereof to be made in the same
amounts and proportions as would have resulted had such distributions instead
been made pursuant to Section 5.1 hereof.

 

D.  Allocation of Excess Nonrecourse Liabilities.  The Partnership shall
allocate “nonrecourse liabilities” (within the meaning of Regulations
Section 1.752-1(a)(2)) of the Partnership that are secured by multiple
Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(3)(b). The Partnership shall
allocate “excess nonrecourse liabilities” of the Partnership under any method
approved under Regulations Section 1.752-3(a)(3) as chosen by the General
Partner. For purposes of determining a Holder’s proportional share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), each Holder’s interest in Partnership profits
shall be equal to such Holder’s share of Partnership Units.

 

Section 6.4  Tax Allocations.

 

A.  In General.  Except as otherwise provided in this Section 6.4, for income
tax purposes under the Code and the Regulations each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders of Partnership Common Units in the same manner as its correlative
item of “book” income, gain, loss or deduction is allocated pursuant to Sections
6.2 and 6.3 hereof.

 

B.  Allocations Respecting Section 704(c) Revaluations.  Notwithstanding
Section 6.4.A hereof, Tax Items with respect to Property whose Gross Asset Value
varies from its adjusted tax basis in the hands of the Partnership shall be
allocated among the Holders of Partnership Units for income tax purposes
pursuant to Regulations promulgated under Code Section 704(c) so as to take into
account such variation. The Partnership shall account for such variation under
the traditional method as described in Regulations Section 1.704-3.

 

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1  Management.

 

A.                                   Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Partners with or without cause, except with
the consent of the General Partner. In addition to the powers now or hereafter
granted to a general partner of a limited partnership under applicable law or
that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to the other provisions hereof, shall
have full power and authority to do all things deemed necessary or desirable by
it to conduct the business of the Partnership, to exercise all powers set forth
in Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

 

(1)                                  the making of any expenditures, the lending
or borrowing of money (including, without limitation, making prepayments on
loans and borrowing money or selling assets to permit the Partnership to make
distributions to its Partners in such amounts as will permit the General Partner
(so long as the General Partner desires to maintain or restore its status as a
REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Code Section 4981) and to make distributions
sufficient to permit the General Partner to maintain or restore REIT status or
otherwise to satisfy the REIT Requirements), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by deed to secure
debt, mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations that it deems necessary for the
conduct of the activities of the Partnership;

 

(2)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(3)                                  the acquisition, sale, lease, transfer,
exchange or other disposition of any, all or substantially all of the assets of
the Partnership (including, but not limited to, the exercise or grant of any
conversion, option, privilege or subscription right or any other right available
in connection with any assets at any time held by the Partnership) or the
merger, consolidation, reorganization or other combination of the Partnership
with or into another entity;

 

17

--------------------------------------------------------------------------------


 

(4)                                  the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms that it sees fit,
including, without limitation, the financing of the operations and activities of
the General Partner, the Partnership or any of the Partnership’s Subsidiaries,
the lending of funds to other Persons (including, without limitation, the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(5)                                  the management, operation, leasing,
landscaping, repair, alteration, demolition, replacement or improvement of any
Property, including, without limitation, any Contributed Property, or other
asset of the Partnership or any Subsidiary, whether pursuant to a Services
Agreement or otherwise;

 

(6)                                  the negotiation, execution and performance
of any contracts, leases, conveyances or other instruments that the General
Partner considers useful or necessary to the conduct of the Partnership’s
operations or the implementation of the General Partner’s powers under this
Agreement, including contracting with contractors, developers, consultants,
accountants, legal counsel, the Advisor’s other professional advisors and other
agents and the payment of their expenses and compensation out of the
Partnership’s assets; provided, however, that the Advisory Agreement must
contain a provision (the “Voting Direction Provision”) that requires the Advisor
to vote the shares of Special Voting Preferred Stock in proportion to the votes
(the “LP Direction Votes”) that the Advisor receives from the holders of
Partnership Units (other than the General Partner), subject to the Advisor
Voting Direction Exclusions. The Advisor shall be entitled to vote its Special
Voting Preferred Stock in its sole discretion to the extent Vornado Realty Trust
is not granted LP Direction Votes in respect of its Partnership Units by virtue
of the Advisor Voting Direction Exclusions;

 

(7)                                  the distribution of Partnership cash or
other Partnership assets in accordance with this Agreement, the holding,
management, investment and reinvestment of cash and other assets of the
Partnership, and the collection and receipt of revenues, rents and income of the
Partnership;

 

(8)                                  the maintenance of such insurance for the
benefit of the Partnership and the Partners as it deems necessary or
appropriate, including, without limitation, (i) casualty, liability and other
insurance on the Properties and (ii) liability insurance for the Indemnitees
hereunder;

 

(9)                                  the formation of, or acquisition of an
interest in, and the contribution of property to, any further limited or general
partnerships, limited liability companies, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, any Subsidiary and any other
Person in which it has an equity investment from time to time);

 

(10)                            the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment, of any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(11)                            the undertaking of any action in connection with
the Partnership’s direct or indirect investment in any Subsidiary or any other
Person (including, without limitation, the contribution of Property or
contribution or loan of funds by the Partnership to such Persons);

 

(12)                            except as otherwise specifically set forth in
this Agreement, the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as it may
adopt; provided that such methods are otherwise consistent with the requirements
of this Agreement;

 

(13)                            the enforcement of any rights against any
Partner pursuant to representations, warranties, covenants and indemnities
relating to such Partner’s contribution of property or assets to the
Partnership;

 

(14)                            the exercise, directly or indirectly, through
any attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

(15)                            the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

(16)                            the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest, pursuant to contractual or other
arrangements with such Person;

 

(17)                            the making, execution and delivery of any and
all deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust,
security agreements, conveyances, contracts, guarantees, warranties,
indemnities, waivers, releases or legal instruments or agreements in writing
necessary or appropriate in the judgment of the General Partner for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

 

18

--------------------------------------------------------------------------------


 

(18)                            the issuance of additional Partnership Units, as
appropriate and in the General Partner’s sole and absolute discretion, in
connection with Capital Contributions by Additional Limited Partners and
additional Capital Contributions by Partners pursuant to Article IV hereof;

 

(19)                            the selection and dismissal of Company Employees
(including, without limitation, employees having titles or offices such as
president, vice president, secretary and treasurer), and agents, outside
attorneys, accountants, consultants and contractors of the Partnership or the
General Partner, the determination of their compensation and other terms of
employment or hiring and the delegation to any such Company Employee the
authority to conduct the business of the Partnership in accordance with the
terms of this Agreement; and

 

(20)                            an election to dissolve the Partnership pursuant
to Section 13.1.B hereof.

 

B.                                     Except as provided in Section 14.2
hereof, the General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement, the Act or any applicable law, rule or regulation.
The execution, delivery or performance by the General Partner or the Partnership
of any agreement authorized or permitted under this Agreement shall not
constitute a breach by the General Partner of any duty that the General Partner
may owe the Partnership or the Limited Partners or any other Persons under this
Agreement or of any duty stated or implied by law or equity.

 

C.                                     At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital and other reserves in such amounts as the General Partner, in
its sole and absolute discretion, deems appropriate and reasonable from time to
time.

 

D.                                    In exercising its authority under this
Agreement, the General Partner may, but shall be under no obligation to, take
into account the tax consequences to any Partner (including the General Partner)
of any action taken by it. The General Partner and the Partnership shall not
have liability to a Limited Partner under any circumstances as a result of an
income tax liability incurred by such Limited Partner as a result of an action
(or inaction) by the General Partner pursuant to its authority under this
Agreement.

 

E.                                      The General Partner may not take any
action in contravention of this Agreement, including, without limitation:

 

(1)                                  taking any action that would make it
impossible to carry on the ordinary business of the Partnership, except as
otherwise provided in this Agreement;

 

(2)                                  possessing Property, or assigning any
rights in specific Property, for other than a Partnership purpose except as
otherwise provided in this Agreement, including, without limitation,
Section 7.9;

 

(3)                                  admitting a Person as a Partner, except as
otherwise provided in this Agreement;

 

(4)                                  performing any act that would subject a
Limited Partner to liability as a general partner in any jurisdiction or any
other liability except as provided Section 10.4 hereof or under the Act; or

 

(5)                                  entering into any contract, mortgage, loan
or other agreement that prohibits or restricts the ability of (a) the General
Partner or the Partnership from satisfying its obligations under Section 8.6
hereof in full or (b) a Limited Partner from exercising its rights under
Section 8.6 hereof to effect a Redemption in full, except, in either case, with
the written consent of such Limited Partner affected by the prohibition or
restriction.

 

Section 7.2  Certificate of Limited Partnership.  To the extent that such action
is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership(or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Except as otherwise required under the
Act, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.

 

Section 7.3  Reimbursement of the General Partner.

 

A.                                   The General Partner shall not be
compensated for its services as general partner of the Partnership except as
provided in this Agreement (including the provisions of Articles 5 and 6 hereof
regarding distributions, payments and allocations to which it may be entitled in
its capacity as the General Partner).

 

19

--------------------------------------------------------------------------------


 

B.                                     The Partnership shall be liable for, and
shall reimburse the General Partner on a monthly basis, or such other basis as
the General Partner may determine in its sole and absolute discretion, for all
sums expended and all expenses incurred in connection with the Partnership’s
business, including, without limitation, (i) expenses relating to the ownership
of interests in and management and operation of, or for the benefit of, the
Partnership, (ii) compensation of officers and employees, including, without
limitation, payments under future compensation plans of the General Partner that
may provide for stock units, or phantom stock, pursuant to which employees of
the General Partner will receive payments based upon dividends on or the value
of Common Shares, (iii) director fees and expenses, (iv) all amounts due under a
Services Agreement and (v)  all costs and expenses of the General Partner being
a public company, including costs of filings with the SEC, reports and other
distributions to its shareholders. Such reimbursements shall be in addition to
any reimbursement of the General Partner as a result of indemnification pursuant
to Section 7.6 hereof. To the extent practicable, Partnership expenses shall be
billed directly to and paid by the Partnership.

 

C.                                     Reimbursements to the General Partner or
any of its Affiliates by the Partnership pursuant to this Section 7.3 shall be
treated for federal income tax purposes as non-income reimbursements and not as
“guaranteed payments” within the meaning of Code Section 707(c) or other form or
gross income. If and to the extent that any reimbursement made pursuant to this
Section 7.3 cannot be so characterized, it shall be treated as a distribution to
the General Partner pursuant to Section 5.1.B.

 

Section 7.4  Outside Activities of the General Partner.  The General Partner
shall not directly or indirectly enter into or conduct any business, other than
in connection with (a) the ownership, acquisition and disposition of Partnership
Interests as General Partner, (b) the management of the business of the
Partnership, (c)  the operation of the General Partner as a reporting company
under the Exchange Act, (d) the General Partner’s operations as a REIT, (e) the
offering, sale, syndication, private placement or public offering of stock,
bonds, securities or other interests, (f) financing or refinancing of any type
related to the Partnership or its assets or activities, (g) any of the foregoing
activities as they relate to a Subsidiary of the Partnership or of the General
Partner and (h) such activities as are incidental thereto. Nothing contained
herein shall be deemed to prohibit the General Partner from executing guarantees
of Partnership debt for which it would otherwise be liable in its capacity as
General Partner. Except as otherwise provided herein, the General Partner shall
not own any assets or take title to assets (other than temporarily in connection
with an acquisition prior to contributing such assets to the Partnership) other
than interests in the Partnership or Subsidiaries of the Partnership or the
General Partner, and other than such cash and cash equivalents, bank accounts or
similar instruments or accounts as the General Partner deems reasonably
necessary, taking into account Section 7.1.D hereof and the requirements
necessary for the General Partner to carry out its responsibilities contemplated
under this Agreement and the Articles of Incorporation and to qualify as a REIT.

 

Section 7.5  Contracts with Affiliates.

 

A.                                   The Partnership may lend or contribute
funds or other assets to its Subsidiaries or other Persons in which it has an
equity investment, and such Persons may borrow funds from the Partnership, on
terms and conditions established in the sole and absolute discretion of the
General Partner. The foregoing authority shall not create any right or benefit
in favor of any Subsidiary or any other Person.

 

B.                                     Except as provided in Section 7.4 hereof
and subject to Section 3.1 hereof, the Partnership may transfer assets to joint
ventures, limited liability companies, partnerships, corporations, business
trusts or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law as the General Partner, in its sole and absolute
discretion, believes to be advisable.

 

C.                                     Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable and which shall have been approved by a
majority of the independent directors of the General Partner.

 

D.                                    The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership or any of the Partnership’s Subsidiaries.

 

E.                                      Subject to the proviso contained
Section 7.1A(6), the General Partner is expressly authorized to enter into, in
the name and on behalf of the Partnership, any Services Agreement with
Affiliates of any of the Partnership or the General Partner, on such terms as
the General Partner, in its sole and absolute discretion, believes are
advisable.

 

Section 7.6  Indemnification.

 

A.                                   To the fullest extent permitted by
applicable law, the Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities(whether joint or several),
expenses (including, without limitation, attorney’s fees and other legal fees
and expenses), judgments, fines, settlements and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership (“Actions”) as set forth in this Agreement in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Partnership shall not indemnify an Indemnitee
(i) for the act or omission of the Indemnitee material to the matter giving rise
to the proceeding which was committed in bad faith or was the result of active
and deliberate dishonesty; (ii) for any transaction for which such Indemnitee
received an improper personal benefit (in money, property or services) in
violation or breach of any provision of this Agreement; or (iii) in the case of
a criminal proceeding, for an unlawful act or omission by the Indemnitee for
which the Indemnitee had reasonable cause to believe was unlawful. Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.6 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.6.A that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.6.A.

 

20

--------------------------------------------------------------------------------


 

The termination of any proceeding by conviction of an Indemnitee or upon a plea
of nolo contendere or its equivalent by an Indemnitee, or an entry of an order
of probation against an Indemnitee prior to judgment, does not create a
presumption that such Indemnitee acted in a manner contrary to that specified in
this Section 7.6.A with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.6 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section 7.6.

 

B.                                     To the fullest extent permitted by law,
expenses incurred by an Indemnitee who is a party to a proceeding or otherwise
subject to or the focus of or is involved in any Action shall be paid or
reimbursed by the Partnership as incurred by the Indemnitee in advance of the
final disposition of the Action upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.6.A has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.                                     The indemnification provided by this
Section 7.6 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee
unless otherwise provided in a written agreement with such Indemnitee or in the
writing pursuant to which such Indemnitee is indemnified.

 

D.                                    The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of any of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

E.                                      Any liabilities which an Indemnitee
incurs as a result of acting on behalf of the Partnership or the General Partner
(whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the IRS, penalties assessed by the Department of Labor, restitutions
to such a plan or trust or other funding mechanism or to a participant or
beneficiary of such plan, trust or other funding mechanism, or otherwise) shall
be treated as liabilities or judgments or fines under this Section 7.6, unless
such liabilities arise as a result of (i) the act or omission of the Indemnitee
material to the matter giving rise to the proceeding which was committed in bad
faith or was the result of active and deliberate dishonesty; (ii) any
transaction for which such Indemnitee received an improper personal benefit (in
money, property or services) in violation or breach of any provision of this
Agreement; or (iii) in the case of a criminal proceeding, an unlawful act or
omission by the Indemnitee for which the Indemnitee had reasonable cause to
believe was unlawful.

 

F.                                      In no event may an Indemnitee subject
any of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

G.                                     An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.6 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

H.                                    The provisions of this Section 7.6 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Any amendment, modification or repeal of this Section 7.6 or
any provision hereof shall be prospective only and shall not in any way affect
the obligations of the Partnership or the limitations on the Partnership’s
liability to any Indemnitee under this Section 7.6 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

I.                                         It is the intent of the Partners that
any amounts paid by the Partnership to the General Partner pursuant to this
Section 7.6 that are not treated for federal income tax purposes as repayments
of advances made by the General Partner on behalf of the Partnership shall be
treated as “guaranteed payments” within the meaning of Code Section 707(c).

 

Section 7.7  Liability of the General Partner.

 

A.                                   Notwithstanding anything to the contrary
set forth in this Agreement, neither the General Partner nor any of its
directors or officers shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission if the General Partner or such director
or officer acted in good faith.

 

B.                                     That the General Partner is under no
obligation to give priority to the separate interests of the Limited Partners or
the General Partner’s shareholders (including, without limitation, the tax
consequences to Limited Partners, Assignees or the General Partner’s
shareholders) in deciding whether to cause the Partnership to take(or decline to
take) any actions.

 

21

--------------------------------------------------------------------------------


 

C.                                     Subject to its obligations and duties as
General Partner set forth in Section 7.1.A hereof, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees or agents(subject to the supervision and control of the General
Partner). The General Partner shall not be responsible for any misconduct or
negligence on the part of any such agent appointed by it in good faith.

 

D.                                    To the extent that, at law or in equity,
the General Partner has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Limited Partners, the General Partner
shall not be liable to the Partnership or to any other Partner for its good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of the
General Partner otherwise existing at law or in equity, to replace such other
duties and liabilities of such General Partner.

 

E.                                      Notwithstanding anything herein to the
contrary, except for fraud, willful misconduct or gross negligence, or pursuant
to any express indemnities given to the Partnership by any Partner pursuant to
any other written instrument, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partner(s), for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Partner in the Partnership. To the fullest extent permitted by law, no
officer, director or shareholder of the General Partner shall be liable to the
Partnership for money damages except for (i) active and deliberate dishonesty
established by a non-appealable final judgment or (ii) actual receipt of an
improper benefit or profit in money, property or services. Without limitation of
the foregoing, and except for fraud, willful misconduct or gross negligence, or
pursuant to any such express indemnity, no property or assets of any Partner,
other than its interest in the Partnership, shall be subject to levy, execution
or other enforcement procedures for the satisfaction of any judgment(or other
judicial process) in favor of any other Partner(s) and arising out of, or in
connection with, this Agreement. This Agreement is executed by the officers of
the General Partner solely as officers of the same and not in their own
individual capacities.

 

F.                                      Any amendment, modification or repeal of
this Section 7.7 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the General Partner’s, and its officers’
and directors’, liability to the Partnership and the Limited Partners under this
Section 7.7 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

Section 7.8  Other Matters Concerning the General Partner.

 

A.                                   The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

B.                                     The General Partner may consult with
legal counsel, accountants, appraisers, management consultants, investment
bankers, architects, engineers, environmental consultants and other consultants
and advisers selected by it, and any act taken or omitted to be taken in
reliance upon the opinion of such Persons as to matters that the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

C.                                     The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the General Partner in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the General Partner
hereunder.

 

D.                                    Notwithstanding any other provision of
this Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (i) to protect the ability of the
General Partner to continue to qualify as a REIT, (ii) for the General Partner
otherwise to satisfy the REIT Requirements, or (iii) to avoid the General
Partner incurring any taxes under Code Section 857 or Code Section 4981, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 

Section 7.9  Title to Partnership Assets.  Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively with other Partners or Persons, shall have any ownership interest
in such Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner. The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement. All Partnership assets shall
be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 

22

--------------------------------------------------------------------------------


 

Section 7.10  Reliance by Third Parties.  Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying in good faith thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (iii) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.

 

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1  Limitation of Liability.  The Limited Partners shall have no
liability under this Agreement (other than for breach thereof) except as
expressly provided in Section 10.4 or under the Act.

 

Section 8.2  Management of Business.  No Limited Partner or Assignee (other than
the General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent or trustee of the General Partner, the Partnership or
any of their Affiliates, in their capacity as such) shall take part in the
operations, management or control (within the meaning of the Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3  Outside Activities of Limited Partners.  Subject to any agreements
entered into pursuant to Section 7.5.E hereof and any other agreements entered
into by a Limited Partner or its Affiliates with the General Partner, the
Partnership or a Subsidiary (including, without limitation, any employment
agreement), any Limited Partner and any Assignee, officer, director, employee,
agent, trustee, Affiliate, member or shareholder of any Limited Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities that are in direct or indirect competition with the Partnership or
that are enhanced by the activities of the Partnership. Neither the Partnership
nor any Partner shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. Subject to such
agreements, none of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person (other than the General
Partner, to the extent expressly provided herein), and such Person shall have no
obligation pursuant to this Agreement, subject to Section 7.5.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
General Partner, the Partnership or a Subsidiary, to offer any interest in any
such business ventures to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character that, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.

 

Section 8.4  Return of Capital.  Except pursuant to the rights of Redemption set
forth in Section 8.6 hereof, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except to the extent provided in Article VI
hereof or otherwise expressly provided in this Agreement, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee either
as to the return of Capital Contributions or as to profits, losses or
distributions.

 

Section 8.5  Redemption Factor.  The Partnership shall notify any Limited
Partner that is a Qualifying Party, on request, of the then current Redemption
Factor or any change made to the Redemption Factor.

 

Section 8.6  Redemption Rights of Qualifying Parties.

 

A.                                   From and after the Lock-Out Date, subject
to Section 11.6.D, a Qualifying Party, but no other Limited Partner or Assignee,
shall have the right (subject to the terms and conditions set forth herein) to
require the Partnership to redeem (a “Redemption”) all or a portion of the
Partnership Common Units held by such Qualifying Party (such Partnership Common
Units being hereafter “Tendered Units”) in exchange for the Cash Amount payable
on the Specified Redemption Date. Any Redemption shall be exercised pursuant to
a Notice of Redemption delivered to the General Partner by such Qualifying Party
(the “Tendering Party”) when exercising the Redemption right. The Partnership’s
obligation to effect a Redemption, however, shall not arise or be binding
against the Partnership before the Business Day following the Cut-Off Date.
Regardless of the binding or non-binding nature of a pending Redemption, a
Tendering Party shall have no right to receive distributions with respect to any
Tendered Units (other than the Cash Amount) paid after delivery of the Notice of
Redemption, whether or not the Partnership Record Date for such distribution
precedes or coincides with such delivery of the Notice of Redemption. In the
event of a Redemption, the Cash Amount shall be delivered as a certified check
payable to the Tendering Party or, in the General Partner’s sole and absolute
discretion, in immediately available funds.

 

23

--------------------------------------------------------------------------------


 

B.                                     Notwithstanding the provisions of
Section 8.6.A hereof, on or before the close of business on the Cut-Off Date,
the General Partner may, in its sole and absolute discretion but subject to the
Ownership Limit and the transfer restrictions and other limitations of the
Articles of Incorporation, elect to acquire, up to 100% of the Tendered Units
from the Tendering Party (the percentage elected to be acquired by the General
Partner being referred to as the “Applicable Percentage”) in exchange for the
REIT Consideration. It shall be a condition to the General Partner’s ability to
deliver the REIT Consideration that any such consideration shall consist of
shares of Common Stock which shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable. In making such election, the General
Partner shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Qualifying Parties over another nor discriminates
against a group or class of Qualifying Parties. If the General Partner so
elects, on the Specified Redemption Date the Tendering Party shall sell the
Applicable Percentage of the Tendered Units to the General Partner in exchange
for the REIT Consideration. The Tendering Party shall submit (i) such
information, certification or affidavit as the General Partner may reasonably
require in connection with the application of the Ownership Limit and any other
restrictions and limitations imposed by the Articles of Incorporation on such
acquisition and (ii) such written representations, investment letters, legal
opinions or other instruments necessary in the view of the General Partner to
effect compliance with the Securities Act. In the event of a purchase of any
Tendered Units by the General Partner pursuant to this Section 8.6.B, the
Tendering Party shall no longer have the right to cause the Partnership to
effect a Redemption of such Tendered Units, and, upon notice to the Tendering
Party by the General Partner given on or before the close of business on the
Cut-Off Date, that the General Partner has elected to acquire some or all of the
Tendered Units pursuant to this Section 8.6.B, the Partnership shall have no
obligation to effect a Redemption of the Tendered Units as to which the notice
by the General Partner relates. The REIT Consideration shall be delivered by the
General Partner as duly authorized, validly issued, fully paid and
non-assessable Common Shares and, if applicable, Rights, free of any pledge,
lien, encumbrance or restriction, other than the Ownership Limit and other
restrictions provided in the Articles of Incorporation, the Bylaws of the
General Partner, the Securities Act and relevant state securities or “blue sky”
laws. Neither any Tendering Party whose Tendered Units are acquired by the
General Partner pursuant to this Section 8.6.B, any Partner nor any other
interested Person shall have any right to require or cause the General Partner
to register, qualify or list any Common Shares owned or held by such Person,
whether or not such Common Shares are issued pursuant to this Section 8.6.B,
with the SEC, with any state securities commissioner, department or agency,
under the Securities Act or the Exchange Act or with any stock exchange;
provided, however, that this limitation shall not be in derogation of any
registration or similar rights granted pursuant to any other written agreement
between the General Partner and any such Person. Notwithstanding any delay in
such delivery, the Tendering Party shall be deemed the owner of such Common
Shares and Rights for all purposes, including, without limitation, rights to
vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. Common Shares issued upon an acquisition of the Tendered Units
by the General Partner pursuant to this Section 8.6.B may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.

 

C.                                     Notwithstanding the provisions of
Sections 8.6.A and 8.6.B hereof, no Tendering Party shall have any rights
(including any right to a Redemption pursuant to Section 8.6A) under this
Agreement that would otherwise be prohibited under the Articles of Incorporation
with respect to the Ownership Limit. To the extent that any attempted Redemption
or acquisition of the Tendered Units by the General Partner pursuant to
Section 8.6.B hereof would be in violation of this Section 8.6.C, it shall be
null and void ab initio, and the Tendering Party shall not acquire any rights or
economic interests in Common Shares otherwise issuable by the General Partner
under Section 8.6.B hereof.

 

D.                                    [intentionally omitted]

 

E.                                      Notwithstanding the provisions of
Section 8.6.B hereof, the General Partner shall not, under any circumstances,
elect to acquire Tendered Units in exchange for the REIT Consideration if such
exchange would be prohibited under the Articles of Incorporation.

 

F.                                      Notwithstanding anything herein to the
contrary (but subject to Section 8.6.C hereof), with respect to any Redemption
(or any tender of Partnership Common Units for Redemption if the Tendered Units
are acquired by the General Partner pursuant to Section 8.6.B hereof) pursuant
to this Section 8.6:

 

(1)                                  All Partnership Common Units acquired by
the General Partner pursuant to Section 8.6.B hereof may, at the election of the
General Partner, be converted into and deemed to be a General Partner Interest
comprised of the same number of Partnership Common Units.

 

(2)                                  Subject to the Ownership Limit, no
Tendering Party may effect a Redemption for less than five hundred
(500) Partnership Common Units or, if such Tendering Party holds (as a Limited
Partner or, economically, as an Assignee) less than five hundred
(500) Partnership Common Units, all of the Partnership Common Units held by such
Tendering Party.

 

(3)                                  Each Tendering Party (a) may effect a
Redemption only once in each fiscal quarter of a twelve-month period, unless
otherwise permitted by the General Partner, in its sole and absolute discretion
and (b) may not effect a Redemption during the period after the Partnership
Record Date with respect to a distribution and before the record date
established by the General Partner for a distribution to its shareholders of
some or all of its portion of such Partnership distribution.

 

(4)                                  The consummation of such Redemption (or an
acquisition of Tendered Units by the General Partner pursuant to Section 8.6.B
hereof, as the case may be) shall be subject to the expiration or termination of
the applicable waiting period, if any, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

 

24

--------------------------------------------------------------------------------


 

(5)                                  Subject to Section 8.6.A, the Tendering
Party shall continue to own all Partnership Common Units subject to any
Redemption, and be treated as a Limited Partner, as applicable, with respect to
such Partnership Common Units for all purposes of this Agreement, until such
Partnership Common Units are either paid for by the Partnership pursuant to
Section 8.6.A hereof or transferred to the General Partner and paid for, by the
issuance of the Common Shares, pursuant to Section 8.6.B hereof on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the General Partner pursuant to Section 8.6.B hereof, the
Tendering Party shall have no rights as a shareholder of the General Partner
with respect to the Common Shares issuable in connection with such acquisition.

 

(6)                                  Each Limited Partner covenants and agrees
with the General Partner that all Tendered Units shall be delivered to the
General Partner free and clear of all liens, claims and encumbrances whatsoever
and should any such liens, claims and/or encumbrances exist or arise with
respect to such Tendered Units, the General Partner shall be under no obligation
to acquire the same. Each Limited Partner further agrees that, in the event any
state or local property transfer tax is payable as a result of the transfer of
its Tendered Units to the General Partner (or its designee), such Limited
Partner shall assume and pay such transfer tax.

 

(7)                                  No Limited Partner may require a Redemption
hereunder to the extent that the issuance of REIT Consideration pursuant to
Section 8.6.B hereof would violate ownership limitations contained in the
Articles of Incorporation or would violate any REIT Requirement (notwithstanding
that any such Tendered Units could otherwise be acquired for cash pursuant to
Section 8.6.A hereof).

 

For purposes of determining compliance with the restrictions set forth in this
Section 8.6.F, all Partnership Common Units beneficially owned by a Related
Party of a Tendering Party shall be considered to be owned or held by such
Tendering Party.

 

G.                                     In connection with an exercise of
Redemption rights pursuant to this Section 8.6, the Tendering Party shall submit
the following to the General Partner, in addition to the Notice of Redemption:

 

(1)                                  A written affidavit, dated the same date as
the Notice of Redemption, (a) disclosing the actual and constructive ownership,
as determined for purposes of Code Sections 856(a)(6) and 856(h), of Common
Shares by (i) such Tendering Party and (ii) any Related Party and
(b) representing that, after giving effect to the Redemption or an acquisition
of the Tendered Units by the General Partner pursuant to Section 8.6.B hereof,
neither the Tendering Party nor any Related Party will own Common Shares in
excess of the Ownership Limit;

 

(2)                                  A written representation that neither the
Tendering Party nor any Related Party has any intention to acquire any
additional Common Shares prior to the closing of the Redemption or an
acquisition of the Tendered Units by a REIT Partner pursuant to Section 8.6.B
hereof on the Specified Redemption Date; and

 

(3)                                  An undertaking to certify, at and as a
condition to the closing of (i) the Redemption or (ii) the acquisition of the
Tendered Units by the General Partner pursuant to Section 8.6.B hereof on the
Specified Redemption Date, that either (a) the actual and constructive ownership
of Common Shares by the Tendering Party and any Related Party remain unchanged
from that disclosed in the affidavit required by Section 8.6.G (1) or (b) after
giving effect to the Redemption or an acquisition of the Tendered Units by the
General Partner pursuant to Section 8.6.B hereof, neither the Tendering Party
nor any Related Party shall own Common Shares in violation of the Ownership
Limit.

 

Section 8.7  Partnership Right to Call Limited Partner Interests. 
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners are less than
one percent (1%), the Partnership shall have the right, but not the obligation,
from time to time and at any time to redeem any and all outstanding Limited
Partner Interests by treating any Limited Partner as a Tendering Party who has
delivered a Notice of Redemption pursuant to Section 8.6 hereof for the amount
of Partnership Common Units to be specified by the General Partner, in its sole
and absolute discretion, by notice to such Limited Partner that the Partnership
has elected to exercise its rights under this Section 8.7. Such notice given by
the General Partner to a Limited Partner pursuant to this Section 8.7 shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such Limited Partner. For purposes of this Section 8.7, (a) any Limited Partner
(whether or not otherwise a Qualifying Party) may, in the General Partner’s sole
and absolute discretion, be treated as a Qualifying Party that is a Tendering
Party and (b) the provisions of Sections 8.6.F(2), and 8.6.F(3) hereof shall not
apply, but the remainder of Section 8.6 hereof shall apply, mutatis mutandis.

 

Section 8.8  Mergers.  The General Partner shall not permit the Partnership to
be a party to any consolidation, merger, combination or other transaction
pursuant to which the Partnership Common Units are converted or changed into or
exchanged for partnership interests and/or other securities of another operating
partnership in an UPREIT or similar structure, in each case without the
affirmative vote of the holders of at least a majority of the outstanding Common
Units, voting separately as a class, unless upon consummation of any such
consolidation, merger, combination or other transaction, the holders of Common
Units shall receive shares of stock or beneficial interest or other equity
securities of the parent REIT of such operating partnership with preferences,
rights and privileges not materially inferior to the preferences, rights and
privileges of Common Shares. This Section 8.8 shall not be amended or modified
without the prior consent of the holders of at least a majority of the Common
Units.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1  Records and Accounting.

 

A.                                   The General Partner shall keep or cause to
be kept at the principal office of the Partnership those records and documents
required to be maintained by the Act and other books and records deemed by the
General Partner to be appropriate with respect to the Partnership’s business,
including, without limitation, all books and records necessary to provide to the
Limited Partners any information, lists and copies of documents required to be
provided pursuant to Section 9.3 hereof. Any records maintained by or on behalf
of the Partnership in the regular course of its business may be kept on, or be
in the form for, magnetic tape, photographs, micrographics or any other
information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time.

 

B.                                     The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles, or on such other basis
as the General Partner determines to be necessary or appropriate. To the extent
permitted by sound accounting practices and principles, the Partnership and the
General Partner may operate with integrated or consolidated accounting records,
operations and principles.

 

Section 9.2  Partnership Year.  The Partnership Year of the Partnership shall be
the calendar year.

 

Section 9.3  Reports.

 

A.                                   As soon as practicable, but in no event
later than one hundred twenty (120) days after the close of each Partnership
Year, the General Partner shall cause to be mailed to each Limited Partner of
record as of the close of the Partnership Year an annual report containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such Partnership Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by a nationally recognized
firm of independent public accountants selected by the General Partner.

 

B.                                     As soon as practicable, but in no event
later than one hundred five (105) days after the close of each calendar quarter
(except the last calendar quarter of each year), the General Partner shall cause
to be mailed to each Limited Partner of record as of the last day of the
calendar quarter a report containing unaudited financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, and such other information as may
be required by applicable law or regulation or as the General Partner determines
to be appropriate.

 

ARTICLE X

TAX MATTERS

 

Section 10.1  Preparation of Tax Returns.  The General Partner shall arrange for
the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use all reasonable effort to
furnish, within ninety (90) days of the close of each taxable year, the tax
information reasonably required by Limited Partners for federal and state income
tax reporting purposes. The Limited Partners shall promptly provide the General
Partner with such information relating to the Contributed Properties, including
tax basis and other relevant information, as may be reasonably requested by the
General Partner from time to time.

 

Section 10.2  Tax Elections.  Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make or
revoke any available election pursuant to the Code, including, but not limited
to, the election under Code Section 754.

 

Section 10.3  Tax Matters Partner.

 

A.                                   The General Partner shall be the “tax
matters partner” of the Partnership for federal income tax purposes. The tax
matters partner shall receive no compensation for its services. All third-party
costs and expenses incurred by the tax matters partner in performing its duties
as such (including legal and accounting fees and expenses) shall be borne by the
Partnership in addition to any reimbursement pursuant to Section 7.3 hereof.
Nothing herein shall be construed to restrict the Partnership from engaging an
accounting firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable. At the request of any Limited Partner, the General Partner agrees
to consult with such Limited Partner with respect to the preparation and filing
of any returns and with respect to any subsequent audit or litigation relating
to such returns; provided, however, that the filing of such returns shall be in
the sole and absolute discretion of the General Partner.

 

B.                                     The tax matters partner is authorized,
but not required:

 

(1)                                  to enter into any settlement with the IRS
with respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes(such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Code
Section 6231) or a member of a “notice group” (as defined in Code
Section 6223(b)(2));

 

(2)                                  in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the United
States Tax Court or the United States Claims Court, or the filing of a complaint
for refund with the District Court of the United States for the district in
which the Partnership’s principal place of business is located;

 

26

--------------------------------------------------------------------------------


 

(3)                                  to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

(4)                                  to file a request for an administrative
adjustment with the IRS at any time and, if any part of such request is not
allowed by the IRS, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

 

(5)                                  to enter into an agreement with the IRS to
extend the period for assessing any tax that is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and

 

(6)                                  to take any other action on behalf of the
Partners in connection with any tax audit or judicial review proceeding to the
extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.6 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

 

Section 10.4  Withholding.  Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner, any amount of federal, state, local or foreign taxes that the General
Partner determines that the Partnership is required to withhold or pay with
respect to any amount distributable or allocable to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Section 1441, 1442, 1445 or
1446 of the Code. Any amount paid on behalf of or with respect to a Limited
Partner shall constitute a recourse loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within fifteen
(15) days after notice from the General Partner that such payment must be made
unless (i) the Partnership withholds such payment from a distribution that would
otherwise be made to the Limited Partner or (ii) the General Partner determines,
in its sole and absolute discretion, that such payment may be satisfied out of
the available funds of the Partnership that would, but for such payment, be
distributed to the Limited Partner. Any amounts withheld pursuant to the
foregoing clause (i) or (ii) shall be treated as having been distributed to such
Limited Partner. Each Limited Partner hereby unconditionally and irrevocably
grants to the Partnership a security interest in such Limited Partner’s
Partnership Interests to secure such Limited Partner’s obligation to pay to the
Partnership any amounts required to be paid pursuant to this Section 10.4. In
the event that a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.4 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in full.
Each Limited Partner shall take such actions as the General Partner shall
request in order to perfect or enforce the security interest created hereunder.

 

Section 10.5  Organizational Expenses.  The Partnership shall elect to deduct
expenses, if any, incurred by it in organizing the Partnership ratably over the
period provided in Section 709 of the Code.

 

ARTICLE XI

TRANSFERS AND WITHDRAWALS

 

Section 11.1  Transfer.

 

A.                                   No part of the interest of a Partner shall
be subject to the claims of any creditor, to any spouse for alimony or support,
or to legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement.

 

B.                                     No Partnership Interest shall be
Transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article XI. Any Transfer or purported Transfer of a
Partnership Interest not made in accordance with this Article XI shall be null
and void ab initio.

 

C.                                     Notwithstanding the other provisions of
this Article XI (other than Section 11.6.D hereof), the Partnership Interests of
the General Partner may be Transferred, in whole or in part, at any time or from
time to time, to any Person that is, at the time of such Transfer, a Qualified
REIT Subsidiary. Any transferee of the entire General Partner Interest pursuant
to this Section 11.1.C shall automatically become, without further action or
Consent of any Limited Partners, the sole general partner of the Partnership,
subject to all the rights, privileges, duties and obligations under this
Agreement and the Act relating to a general partner. Upon any Transfer permitted
by this Section 11.1.C, the transferor Partner shall be relieved of all its
obligations under this Agreement. The provisions of Section 11.2.B (other than
the last sentence thereof), 11.3, 11.4.A and 11.5 hereof shall not apply to any
Transfer permitted by this Section 11.1.C.

 

D.                                    No Transfer of any Partnership Interest
may be made to a lender to the Partnership or any Person who is related (within
the meaning of Section 1.752-4(b) of the Regulations) to any lender to the
Partnership whose loan constitutes a Nonrecourse Liability, without the consent
of the General Partner in its sole and absolute discretion; provided that as a
condition to such consent, the lender will be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for the REIT Consideration any Partnership Units in which a security interest is
held by such lender concurrently with such time as such lender would be deemed
to be a partner in the Partnership for purposes of allocating liabilities to
such lender under Section 752 of the Code.

 

27

--------------------------------------------------------------------------------


 

Section 11.2  Transfer of General Partner’s Partnership Interest.

 

A.                                   The General Partner may not Transfer any of
its General Partner Interest or withdraw from the Partnership except as provided
in Sections 11.1.C, 11.2.B and 11.2.C hereof.

 

B.                                     Except as set forth in Section 11.1.C
above and Section 11.2.C below, the General Partner shall not withdraw from the
Partnership and shall not Transfer all or any portion of its interest in the
Partnership (whether by sale, disposition, statutory merger or consolidation,
liquidation or otherwise) without the Consent of the Limited Partners, which
Consent may be given or withheld in the sole and absolute discretion of the
Limited Partners. Upon any Transfer of such a Partnership Interest pursuant to
the Consent of the Limited Partners and otherwise in accordance with the
provisions of this Section 11.2.B, the transferee shall become a successor
General Partner for all purposes herein, and shall be vested with the powers and
rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired. It is a condition to any Transfer otherwise permitted hereunder
that the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest, and such Transfer shall
relieve the transferor General Partner of its obligations under this Agreement
without the Consent of the Limited Partners. In the event that the General
Partner withdraws from the Partnership, in violation of this Agreement or
otherwise, or otherwise dissolves or terminates, or upon the bankruptcy of the
General Partner, a Majority in Interest of the Limited Partners may elect to
continue the Partnership business by selecting a successor General Partner in
accordance with the Act.

 

C.                                     Notwithstanding Section 11.2.B, the
General Partner may merge with another entity if immediately after such merger
substantially all of the assets of the surviving entity, other than the General
Partner Interest held by the General Partner, are contributed to the Partnership
as a Capital Contribution in exchange for Partnership Units.

 

Section 11.3  Transfer of Limited Partners’ Partnership Interests.

 

A.                                   General. No Limited Partner shall Transfer
all or any portion of its Partnership Interest to any transferee without the
consent of the General Partner, which consent may be withheld in its sole and
absolute discretion, provided, however, that subject to Section 11.3.E hereof,
any Limited Partner that is an individual may transfer all or any portion of his
Partnership Interest to his immediate family or a trust for his immediate family
without the consent of the General Partner, provided, further, that the General
Partner has the right not to admit such transferee as a Substituted Limited
Partner in the Partnership.

 

B.                                     Conditions to Transfer Consent. Without
limiting the generality of Section 11.3.A hereof, it is expressly understood and
agreed that the General Partner will not consent to any Transfer of all or any
portion of any Partnership Interest pursuant to Section 11.3.A above unless such
Transfer meets each of the following conditions:

 

(1)                                  Qualified Transferee. Such Transfer is made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee.

 

(2)                                  Assumption of Obligations. The transferee
in such Transfer assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest; provided, that no such Transfer
(unless made pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its sole and absolute discretion. Notwithstanding the foregoing, any transferee
of any Transferred Partnership Interest shall be subject to any and all
ownership limitations contained in the Articles of Incorporation that may limit
or restrict such transferee’s ability to exercise its Redemption rights,
including, without limitation, the Ownership Limit. Any transferee, whether or
not admitted as a Substituted Limited Partner, shall take subject to the
obligations of the transferor hereunder. Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 11.5 hereof.

 

(3)                                  Effective Date. Such Transfer is to be
effective as of the first day of a fiscal quarter of the Partnership.

 

C.                                     Incapacity. If a Limited Partner is
subject to Incapacity, the executor, administrator, trustee, committee,
guardian, conservator or receiver of such Limited Partner’s estate shall have
all the rights of a Limited Partner, but not more rights than those enjoyed by
other Limited Partners, for the purpose of settling or managing the estate, and
such power as the Incapacitated Limited Partner possessed to Transfer all or any
part of its interest in the Partnership. The Incapacity of a Limited Partner, in
and of itself, shall not dissolve or terminate the Partnership.

 

28

--------------------------------------------------------------------------------


 

D.                                    Opinion of Counsel. In connection with any
proposed Transfer of a Limited Partner Interest, the General Partner shall have
the right to receive an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Transfer may be effected without registration under the
Securities Act and will not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Interests
Transferred.

 

E.                                      Adverse Tax Consequences. No Transfer by
a Limited Partner of its Partnership Interests may be made to or by any person
if (i) in the opinion of legal counsel for the Partnership, it would result in
the Partnership being treated as an association taxable as a corporation or
would result in a termination of the Partnership under Code Section 708, or
(ii) such Transfer would be effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Code Section 7704.

 

Section 11.4  Substituted Limited Partners.

 

A.                                   A transferee of the interest of a Limited
Partner pursuant to a Transfer consented to by the General Partner pursuant to
Section 11.3.A may be admitted as a Substituted Limited Partner only with the
consent of the General Partner, which consent may be given or withheld by the
General Partner in its sole and absolute discretion. The failure or refusal by
the General Partner to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or the General Partner. Subject to the foregoing, an Assignee
shall not be admitted as a Substituted Limited Partner until and unless it
furnishes to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all the terms, conditions and
applicable obligations of this Agreement, (ii) a counterpart signature page to
this Agreement executed by such Assignee and (iii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.

 

B.                                     A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.

 

C.                                     Upon the admission of a Substituted
Limited Partner, the General Partner shall amend its books and records to
reflect the name, address and number of Partnership Units of such Substituted
Limited Partner and to eliminate or adjust, if necessary, the name, address and
number of Partnership Units of the predecessor of such Substituted Limited
Partner.

 

Section 11.5  Assignees.  If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any transferee of any
Partnership Interest as a Substituted Limited Partner in connection with a
transfer permitted by the General Partner pursuant to Section 11.3.A, such
transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses and other items of
income, gain, loss, deduction and credit of the Partnership attributable to the
Partnership Units assigned to such transferee, and the rights to Transfer the
Partnership Units in accordance with the provisions of this Article XI, but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to effect a Consent or vote or
effect a Redemption with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote or
effect a Redemption, to the extent provided in this Agreement or under the Act,
fully remaining with the transferor Limited Partner). In the event that any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

 

Section 11.6  General Provisions.

 

A.                                   No Limited Partner may withdraw from the
Partnership other than as a result of a permitted Transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI, with
respect to which the transferee becomes a Substituted Limited Partner, or
pursuant to a redemption (or acquisition by the General Partner) of all of its
Partnership Units pursuant to a Redemption under Section 8.6 hereof and/or
pursuant to any Partnership Unit Designation.

 

B.                                     Any Limited Partner who shall Transfer
all of its Partnership Units in a Transfer (i) consented to by the General
Partner pursuant to this Article XI where such transferee was admitted as a
Substituted Limited Partner, (ii) pursuant to the exercise of its rights to
effect a redemption of all of its Partnership Units pursuant to a Redemption
under Section 8.6 hereof and/or pursuant to any Partnership Unit Designation or
(iii) to the General Partner, whether or not pursuant to Section 8.6.B hereof,
shall cease to be a Limited Partner.

 

C.                                     If any Partnership Unit is Transferred in
compliance with the provisions of this Article XI, or is redeemed by the
Partnership, or acquired by the General Partner pursuant to Section 8.6 hereof,
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit attributable to such Partnership Unit for such Partnership Year shall
be allocated to the transferor Partner or the Tendering Party, as the case may
be, and, in the case of a Transfer or assignment other than a Redemption, to the
transferee Partner, by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d), using the “interim
closing of the books” method or another permissible method selected by the
General Partner. Solely for purposes of making such allocations, each of such
items for the calendar month in which a Transfer occurs shall be allocated to
the transferee Partner and none of such items for the calendar month in which a
Transfer or a Redemption occurs shall be allocated to the transferor Partner or
the Tendering Party, as the case may be, if such Transfer occurs on or before
the fifteenth (15th) day of the month, otherwise such items shall be allocated
to the transferor. All distributions pursuant to Section 5.1 attributable to
such Partnership Unit with respect to which the Partnership Record Date is
before the date of such Transfer, assignment or Redemption shall be made to the
transferor Partner or the Tendering Party, as the case may be, and, in the case
of a Transfer other than a Redemption, all distributions pursuant to Section 5.1
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.

 

29

--------------------------------------------------------------------------------


 

D.                                    In no event may any Transfer or assignment
of a Partnership Interest by any Partner (including any Redemption, any
acquisition of Partnership Units by the General Partner or any other acquisition
of Partnership Units by the Partnership) be made (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) in the event
that such Transfer would cause the General Partner to cease to comply with the
REIT Requirements; (v) if such Transfer would, in the opinion of counsel to the
Partnership or the General Partner, cause a termination of the Partnership for
federal or state income tax purposes (except as a result of the Redemption (or
acquisition by a REIT Partner) of all Partnership Common Units held by all
Limited Partners); (vi) if such Transfer would, in the opinion of legal counsel
to the Partnership, cause the Partnership to cease to be classified as a
partnership for federal income tax purposes (except as a result of the
Redemption (or acquisition by a REIT Partner) of all Partnership Common Units
held by all Limited Partners); (vii) if such Transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in ERISA Section 3(14)) or a
“disqualified person” (as defined in Code Section 4975(c)); (viii) if such
Transfer would, in the opinion of legal counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(ix) if such Transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (x) if such
Transfer causes the Partnership to become a “publicly traded partnership,” as
such term is defined in Code 7704(b); or (xi) if such Transfer subjects the
Partnership to regulation under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or ERISA, each as amended.

 

ARTICLE XII

ADMISSION OF PARTNERS

 

Section 12.1  Admission of Successor General Partner.  A successor to all of the
General Partner’s General Partner Interest pursuant to Section 11.2 hereof who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

 

Section 12.2  Admission of Additional Limited Partners.

 

A.                                   After the date hereof, a Person (other than
an existing Partner) who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all of the terms and conditions of this Agreement, including,
without limitation, the power of attorney granted in Section 2.4 hereof, (ii) a
counterpart signature page to this Agreement executed by such Person and
(iii) such other documents or instruments as may be required in the sole and
absolute discretion of the General Partner in order to effect such Person’s
admission as an Additional Limited Partner.

 

B.                                     Notwithstanding anything to the contrary
in this Section 12.2, no Person shall be admitted as an Additional Limited
Partner without the consent of the General Partner, which consent may be given
or withheld in the General Partner’s sole and absolute discretion. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

 

C.                                     If any Additional Limited Partner is
admitted to the Partnership on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items of
income, gain, loss, deduction and credit allocable among Partners and Assignees
for such Partnership Year shall be allocated pro rata among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Code
Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Partners and Assignees including such Additional Limited Partner, in
accordance with the principles described in Section 11.6.C hereof. All
distributions pursuant to Section 5.1 with respect to which the Partnership
Record Date is before the date of such admission shall be made solely to
Partners and Assignees other than the Additional Limited Partner, and all
distributions pursuant to Section 5.1 thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.

 

Section 12.3  Amendment of Agreement and Certificate of Limited Partnership. 
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement and, if required by law, shall prepare and file an amendment
to the Certificate and may for this purpose exercise the power of attorney
granted pursuant to Section 2.4 hereof.

 

Section 12.4  Limit on Number of Partners.  If the Partnership shall no longer
be a reporting company under the Exchange Act, then unless otherwise permitted
by the General Partner, no Person shall be admitted to the Partnership as an
Additional Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners (including as Partners for this purpose
those Persons indirectly owning an interest in the Partnership through another
partnership, a limited liability company, a subchapter S corporation or a
grantor trust) that would cause the Partnership to become a reporting company
under the Exchange Act.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XIII

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1  Dissolution.  The Partnership shall not be dissolved by the
admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following(each a “Liquidating Event”):

 

A.                                   an event of withdrawal, as defined in the
Act (including, without limitation, bankruptcy), of the sole General Partner
unless, within ninety (90) days after the withdrawal, a Majority in Interest of
the remaining Limited Partners agree in writing, in their sole and absolute
discretion, to continue the business of the Partnership and to the appointment,
effective as of the date of withdrawal, of a successor General Partner;

 

B.                                     an election to dissolve the Partnership
made by the General Partner in its sole and absolute discretion, with or without
the Consent of the Limited Partners;

 

C.                                     entry of a decree of judicial dissolution
of the Partnership pursuant to the provisions of the Act; or

 

D.                                    the occurrence of a Terminating Capital
Transaction.

 

Section 13.2  Winding Up.

 

A.                                   Upon the occurrence of a Liquidating Event,
the Partnership shall continue solely for the purposes of winding up its affairs
in an orderly manner, liquidating its assets and satisfying the claims of its
creditors and Partners. After the occurrence of a Liquidating Event, no Partner
shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Partnership’s business and affairs. The
General Partner (or, in the event that there is no remaining General Partner or
the General Partner has dissolved, become bankrupt within the meaning of the Act
or ceased to operate, any Person elected by a Majority in Interest of the
Limited Partners (the General Partner or such other Person being referred to
herein as the “Liquidator”)) shall be responsible for overseeing the winding up
and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property, and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include shares of stock in the General Partner) shall be applied and
distributed in the following order:

 

(1)                                  First, to the satisfaction of all of the
Partnership’s debts and liabilities to creditors other than the Partners and
their Assignees (whether by payment or the making of reasonable provision for
payment thereof);

 

(2)                                  Second, to the satisfaction of all of the
Partnership’s debts and liabilities to the General Partner (whether by payment
or the making of reasonable provision for payment thereof), including, but not
limited to, amounts due as reimbursements under Section 7.3 hereof;

 

(3)                                  Third, to the satisfaction of all of the
Partnership’s debts and liabilities to the other Partners and any Assignees
(whether by payment or the making of reasonable provision for payment thereof);
and

 

(4)                                  Subject to the terms of any Partnership
Unit Designation, the balance, if any, to the General Partner, the Limited
Partners and any Assignees in accordance with and in proportion to their
positive Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

B.                                     Notwithstanding the provisions of
Section 13.2.A hereof that require liquidation of the assets of the Partnership,
but subject to the order of priorities set forth therein, if prior to or upon
dissolution of the Partnership the Liquidator determines that an immediate sale
of part or all of the Partnership’s assets would be impractical or would cause
undue loss to the Partners, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Partners as creditors) and/or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2.A
hereof, undivided interests in such Partnership assets as the Liquidator deems
not suitable for liquidation. Any such distributions in kind shall be made only
if, in the good faith judgment of the Liquidator, such distributions in kind are
in the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 

C.                                     In the event that the Partnership is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
distributions shall be made pursuant to this Article XIII to the Partners and
Assignees that have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2) to the extent of, and in proportion to, positive
Capital Account balances. If any Partner has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which such liquidation occurs)
(a “Capital Account Deficit”), such Partner shall have no obligation to make a
contribution to the capital of the Partnership on account of such deficit, and
such Capital Account Deficit shall not be considered a debt owed to the
Partnership or any other person for any purpose whatsoever. In the sole and
absolute discretion of the General Partner or the Liquidator, a pro rata portion
of the distributions that would otherwise be made to the Partners pursuant to
this Article XIII may be:

 

31

--------------------------------------------------------------------------------


 

1.                                       distributed to a trust established for
the benefit of the General Partner and the Limited Partners for the purpose of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or of the General Partner arising out of or in connection with the
Partnership and/or Partnership activities. The assets of any such trust shall be
distributed to the General Partner and the Limited Partners, from time to time,
in the reasonable discretion of the General Partner, in the same proportions and
amounts as would otherwise have been distributed to the General Partner and the
Limited Partners pursuant to this Agreement; or

 

2.                                       withheld or escrowed to provide a
reasonable reserve for Partnership liabilities(contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership, provided that such withheld or escrowed amounts shall be
distributed to the General Partner and Limited Partners in the manner and order
of priority set forth in Section 13.2.A hereof as soon as practicable.

 

Section 13.3  Deemed Distribution and Recontribution.  Notwithstanding any other
provision of this Article XIII, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with their respective Capital Accounts
in liquidation of the Partnership, and the new partnership is deemed to continue
the business of the Partnership. Nothing in this Section 13.3 shall be deemed to
have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 11.4 hereof.

 

Section 13.4  Rights of Limited Partners.  Except as otherwise provided in this
Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Limited Partner
shall have the right or power to demand or receive property other than cash from
the Partnership and (c) no Limited Partner(other than any Limited Partner who
holds Partnership Preferred Units, to the extent specifically set forth herein
and in the applicable Partnership Unit Designation) shall have priority over any
other Limited Partner as to the return of its Capital Contributions,
distributions or allocations.

 

Section 13.5  Notice of Dissolution.  In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall, publish notice thereof in a
newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).

 

Section 13.6  Cancellation of Certificate of Limited Partnership.  Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership or association in jurisdictions
other than the State of Delaware shall be cancelled, and such other actions as
may be necessary to terminate the Partnership shall be taken.

 

Section 13.7  Reasonable Time for Winding-Up.  A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.

 

ARTICLE XIV

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 14.1  Procedures for Actions and Consents of Partners.  The actions
requiring consent or approval of Limited Partners pursuant to this Agreement or
otherwise pursuant to applicable law, are subject to the procedures set forth in
this Article XIV.

 

Section 14.2  Amendments.

 

A.                                   Amendments to this Agreement may be
proposed by the General Partner or by a Majority in Interest of the Limited
Partners. Following such proposal, the General Partner shall submit any proposed
amendment to the Limited Partners. The General Partner shall seek the written
consent of the Limited Partners on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that the General
Partner may deem appropriate. For purposes of obtaining a written consent, the
General Partner may require a response within a reasonable specified time, but
not less than fifteen (15) days, and failure to respond in such time period
shall constitute a consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite consents are received even if
prior to such specified time.

 

B.                                     The General Partner shall not, without
the prior Consent of the Limited Partners, except as provided in Sections 4.2.A,
5.5, 6.2.B and 14.2.C hereof, amend, modify or terminate this Agreement.

 

32

--------------------------------------------------------------------------------


 

C.                                     Notwithstanding Section 14.2.B hereof,
the General Partner shall have the power, (i) with the consent of Vornado Realty
Trust only to amend the definition of “Advisor Voting Direction Exclusions” and
(ii) without the Consent of the Limited Partners, to amend this Agreement as may
be required to facilitate or implement any of the following purposes:

 

(1)                                  to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(2)                                  to reflect the admission, substitution or
withdrawal of Partners or the termination of the Partnership in accordance with
this Agreement;

 

(3)                                  to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement;

 

(4)                                  to satisfy any requirements, conditions or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law;

 

(5)                                  (a) to reflect such changes as are
reasonably necessary for the General Partner to maintain or restore its status
as a REIT or to satisfy the REIT Requirements; or (b) to reflect the Transfer of
all or any part of a Partnership Interest between the General Partner and any
Qualified REIT Subsidiary or Taxable REIT Subsidiary;

 

(6)                                  to modify the manner in which Capital
Accounts are computed (but only to the extent set forth in the definition of
“Capital Account” or contemplated by the Code or the Regulations); and

 

(7)                                  to issue additional Partnership Interests
in accordance with Section 4.2.

 

D.                                    Notwithstanding Sections 14.2.B and 14.2.C
hereof, this Agreement shall not be amended, and no action may be taken by the
General Partner, without the Consent of each Partner adversely affected thereby,
if such amendment or action would (i) convert a Limited Partner Interest in the
Partnership into a General Partner Interest (except as a result of the General
Partner acquiring such Partnership Interest), (ii) modify the limited liability
of a Limited Partner, (iii) alter the rights of any Partner to receive the
distributions to which such Partner is entitled, pursuant to Article V or
Section 13.2.A hereof, or alter the allocations specified in Article VI hereof
(except, in any case, as permitted pursuant to Sections 4.2, 5.5, 6.2.B and
14.2.C hereof), (iv) alter or modify the Redemption rights, Cash Amount, REIT
Consideration, or Common Shares Amount as set forth in Sections 8.6 and 11.2
hereof, or amend or modify any related definitions, (v) permit the removal of
the General Partner without its consent or (vi) amend this Section 14.2.D;
provided, however, that the Consent of each Partner adversely affected shall not
be required for any amendment or action that affects all Partners holding the
same class or series of Partnership Units on a uniform or pro rata basis.
Further, no amendment may alter the restrictions on the General Partner’s
authority set forth elsewhere in this Section 14.2 without the Consent specified
therein. Any such amendment or action consented to by any Partner shall be
effective as to that Partner, notwithstanding the absence of such consent by any
other Partner.

 

Section 14.3  Meetings of the Partners.

 

A.                                   Meetings of the Partners may be called by
the General Partner and shall be called upon the receipt by the General Partner
of a written request by a Majority in Interest of the Limited Partners. The call
shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than sixty (60) days prior to the date of such meeting. Partners may vote in
person or by proxy at such meeting. Whenever the vote or Consent of Partners is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.3.B hereof.

 

B.                                     Any action required or permitted to be
taken at a meeting of the Partners may be taken without a meeting if a written
consent setting forth the action so taken is signed by a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement for the action in question). Such consent may be in
one instrument or in several instruments, and shall have the same force and
effect as a vote of a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement). Such consent
shall be filed with the General Partner. An action so taken shall be deemed to
have been taken at a meeting held on the effective date so certified.

 

C.                                     Each Limited Partner may authorize any
Person or Persons to act for it by proxy on all matters in which a Limited
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting. Every proxy must be signed by the Limited
Partner or its attorney-in-fact. No proxy shall be valid after the expiration of
eleven (11) months from the date thereof unless otherwise provided in the proxy
(or there is receipt of a proxy authorizing a later date). Every proxy shall be
revocable at the pleasure of the Limited Partner executing it, such revocation
to be effective upon the Partnership’s receipt of written notice of such
revocation from the Limited Partner executing such proxy. The use of proxies
will be governed in the same manner as in the case of corporations organized
under the General Corporation Law of Delaware (including Section 212 thereof).

 

D.                                    Each meeting of Partners shall be
conducted by the General Partner or such other Person as the General Partner may
appoint pursuant to such rules for the conduct of the meeting as the General
Partner or such other Person deems appropriate in its sole and absolute
discretion. Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the General Partner’s shareholders and may be held at
the same time as, and as part of, the meetings of the General Partner’s
shareholders.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XV

GENERAL PROVISIONS

 

Section 15.1  Addresses and Notice.  Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication (including by telecopy, facsimile, or commercial courier
service) to the Partner or Assignee at the address set forth in the books and
records of the Partnership or such other address of which the Partner shall
notify the General Partner in writing.

 

Section 15.2  Titles and Captions.  All article or section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” or “Sections” are to Articles and Sections of this Agreement.

 

Section 15.3  Pronouns and Plurals.  Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

Section 15.4  Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 15.5  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

Section 15.6  Waiver.

 

A.  No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

B.  The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners, (iv) resulting
in the classification of the Partnership as an association or publicly traded
partnership taxable as a corporation or (v) violating the Securities Act, the
Exchange Act or any state “blue sky” or other securities laws; provided,
further, that any waiver relating to compliance with the Ownership Limit or
other restrictions in the Articles of Incorporation shall be made and shall be
effective only as provided in the Articles of Incorporation.

 

Section 15.7  Counterparts.  This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

 

Section 15.8  Applicable Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law. In the event of a conflict between
any provision of this Agreement and any non-mandatory provision of the Act, the
provisions of this Agreement shall control and take precedence.

 

Section 15.9  Entire Agreement.  This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.

 

Section 15.10  Invalidity of Provisions.  If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

Section 15.11  Limitation to Preserve REIT Status.  Notwithstanding anything
else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner for purposes of Code Section 856(c)(2) or Code Section 856(c)(3),
then, notwithstanding any other provision of this Agreement, the amount of such
REIT Payments, as selected by the General Partner in its discretion from among
items of potential distribution, reimbursement, fees, expenses and indemnities,
shall be reduced for any Partnership Year so that the REIT Payments, as so
reduced, for or with respect to such REIT Partner shall not exceed the lesser
of:

 

34

--------------------------------------------------------------------------------


 

(i)                                     an amount equal to the excess, if any,
of (a) four and nine-tenths percent (4.9%) of the REIT Partner’s total gross
income (but excluding the amount of any REIT Payments) for the Partnership Year
that is described in subsections (A) through (H) of Code Section 856(c)(2) over
(b) the amount of gross income (within the meaning of Code Section 856(c)(2))
derived by the REIT Partner from sources other than those described in
subsections (A) through (H) of Code Section 856(c)(2) (but not including the
amount of any REIT Payments); or

 

(ii)                                  an amount equal to the excess, if any, of
(a) twenty-four percent (24%) of the REIT Partner’s total gross income (but
excluding the amount of any REIT Payments) for the Partnership Year that is
described in subsections (A) through (I) of Code Section 856(c)(3) over (b) the
amount of gross income (within the meaning of Code Section 856(c)(3)) derived by
the REIT Partner from sources other than those described in subsections
(A) through (I) of Code Section 856(c)(3) (but not including the amount of any
REIT Payments);

 

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts shall not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.11, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year(s). The purpose of the limitations contained in this
Section 15.11 is to prevent any REIT Partner from failing to qualify as a REIT
under the Code by reason of such REIT Partner’s share of items, including
distributions, reimbursements, fees, expenses or indemnities, receivable
directly or indirectly from the Partnership, and this Section 15.11 shall be
interpreted and applied to effectuate such purpose.

 

Section 15.12  No Partition.  No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

 

Section 15.13  No Third-Party Rights Created Hereby.  The provisions of this
Agreement are solely for the purpose of defining the interests of the Partners,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership(other than as expressly
set forth herein with respect to Indemnitees) shall have the right to enforce
the right or obligation of any Partner to make Capital Contributions or loans to
the Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.

 

Section 15.14  No Rights as Stockholders.  Nothing contained in this Agreement
shall be construed as conferring upon the holders of Partnership Units any
rights whatsoever as stockholders of the General Partner, including without
limitation any right to receive dividends or other distributions made to
stockholders of the General Partner or to vote or to consent or receive notice
as stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or any other matter.

 

[The next page is the signature page.]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

WITHDRAWING GENERAL PARTNER:

 

 

 

 

 

MLP GP LLC

 

 

 

 

 

By:

Newkirk MLP Corp.

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Peter Braverman

 

 

 

 

 

Peter Braverman

 

 

 

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

NEWKIRK REALTY TRUST, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Braverman

 

 

 

 

 

Peter Braverman

 

 

 

 

President

 

 

 

 

 

 

LIMITED PARTNER:

 

 

 

 

 

 

 

NEWKIRK REALTY TRUST, INC., on behalf of and as attorney in fact for each of the
persons and entities currently reflected on the books and records of the
Partnership as a Limited Partner in the Partnership

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Braverman

 

 

 

 

 

Peter Braverman

 

 

 

 

President

 

36

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF REDEMPTION

 

 

To:                              Newkirk Realty Trust Inc.
7 Bulfinch Place
Suite 500
PO Box 9507
Boston, Massachusetts 02114

 

The undersigned Limited Partner hereby irrevocably tenders for Redemption
Partnership Common Units in The Newkirk Master Limited Partnership in accordance
with the terms of the Amended and Restated Agreement of Limited Partnership of
The Newkirk Master Limited Partnership (the “Agreement”), and the Redemption
rights referred to therein. The undersigned Limited Partner:

 

(a)                                  undertakes (i) to surrender such
Partnership Common Units and any certificate therefor at the closing of the
Redemption and (ii) to furnish to the General Partner, prior to the Specified
Redemption Date, the documentation, instruments and information required under
Section 8.6.G of the Agreement;

 

(b)                                 directs that the certified check
representing the Cash Amount, or the Common Shares Amount, as applicable,
deliverable upon the closing of such Redemption be delivered to the address
specified below;

 

(c)                                  represents, warrants, certifies and agrees
that:

 

(i)                                     the undersigned Limited Partner is a
Qualifying Party,

 

(ii)                                  the undersigned Limited Partner has, and
at the closing of the Redemption will have, good, marketable and unencumbered
title to such Partnership Common Units, free and clear of the rights or
interests of any other person or entity,

 

(iii)                               the undersigned Limited Partner has, and at
the closing of the Redemption will have, the full right, power and authority to
tender and surrender such Partnership Common Units as provided herein, and

 

(iv)                              the undersigned Limited Partner has obtained
the consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and

 

                                               
(d)                                 acknowledges that he will continue to own
such Partnership Common Units until and unless either (1) such Partnership
Common Units are acquired by the General Partner pursuant to Section 8.6.B of
the Agreement or (2) such redemption transaction closes.

 

                                                All capitalized terms used
herein and not otherwise defined shall have the same meaning ascribed to them
respectively in the Agreement.

 

Dated:

 

 

Name of Limited Partner:

 

(Signature of Limited Partner or Assignee)

 

(Street Address)

 

(City)              (State)              (Zip Code)

 

Signature Guaranteed by:

Issue Check Payable to:

 

Please insert social security or identifying number:

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF UNIT CERTIFICATE

 

THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE NEWKIRK MASTER
LIMITED PARTNERSHIP, DATED AS OF NOVEMBER 7, 200[5] A COPY OF WHICH MAY BE
OBTAINED FROM NEWKIRK REALTY TRUST, INC. AT ITS PRINCIPAL EXECUTIVE OFFICE.

 

Certificate Number

 

THE NEWKIRK MASTER LIMITED PARTNERSHIP

FORMED UNDER THE LAWS OF THE STATE OF DELAWARE

 

 

B-1

--------------------------------------------------------------------------------